Exhibit 10.1

EXECUTION VERSION

 

 

 

AMERICAN HONDA FINANCE CORPORATION

 

 

$3,500,000,000 364 DAY CREDIT AGREEMENT

Dated as of March 3, 2017

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Administrative Agent and Auction Agent

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

BNP PARIBAS,

and

CITIBANK, N.A.,

as Documentation Agents

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

BNP PARIBAS SECURITIES CORP,

CITIGROUP GLOBAL MARKETS INC.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.  

Definitions and Accounting Matters

     1  

1.1

 

Certain Defined Terms

     1  

1.2

 

Accounting Terms and Determinations

     15  

1.3

 

Cross-References

     16  

1.4

 

Use of Certain Terms

     17   Section 2.  

Loans and Commitments

     17  

2.1

 

Committed Loans

     17  

2.2

 

Changes of Commitments

     18  

2.3

 

Money Market Loans

     18  

2.4

 

Lending Offices

     21  

2.5

 

Several Obligations

     21  

2.6

 

Notes

     21  

2.7

 

Facility Fee

     22  

2.8

 

Extension of Commitment Termination Date; Conversion to Term Loans

     22  

2.9

 

Defaulting Banks

     25   Section 3.  

Borrowings and Prepayments

     26  

3.1

 

Borrowings

     26  

3.2

 

Prepayments of Loans

     26   Section 4.  

Payments of Principal and Interest

     27  

4.1

 

Maturity of Loans

     27  

4.2

 

Interest

     27  

4.3

 

Interest Periods

     27   Section 5.  

Payments; Pro Rata Treatment; Computations; Etc

     29  

5.1

 

Payments

     29  

5.2

 

Pro Rata Treatment

     29  

5.3

 

Computations

     30  

5.4

 

Certain Minimum Amounts

     30  

5.5

 

Certain Notices

     30  

5.6

 

Non-Receipt of Funds by the Administrative Agent

     31  

5.7

 

Sharing of Payments, Etc

     32   Section 6.  

Yield Protection and Illegality

     33  

6.1

 

Additional Costs

     33  

6.2

 

Limitation on Types of Loans

     34  

6.3

 

Illegality

     34  

6.4

 

Treatment of Affected Loans

     35  

6.5

 

Compensation

     35  

6.6

 

Replacement Banks

     36  

6.7

 

Taxes

     37   Section 7.  

Conditions Precedent

     39  

7.1

 

Effective Date

     39  

7.2

 

All Loans

     40  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 8.

 

Representations and Warranties

     41  

8.1

 

Organization and Good Standing

     41  

8.2

 

Due Qualification

     41  

8.3

 

Power and Authority

     41  

8.4

 

Financial Statements

     41  

8.5

 

No Consents

     41  

8.6

 

Binding Obligations

     41  

8.7

 

No Violation

     41  

8.8

 

No Proceedings

     42  

8.9

 

Compliance with Laws

     42  

8.10

 

ERISA

     42  

8.11

 

Payment of Taxes

     42  

8.12

 

Investment Company Act

     42  

8.13

 

No Margin Credit

     42  

8.14

 

No Material Misstatement or Omission

     42  

8.15

 

HMC Support Agreement

     43  

8.16

 

No Proposed Changes to HMC Support Agreement

     43  

8.17

 

Money Laundering Laws

     43  

8.18

 

OFAC; Anti-Corruption Laws

     43  

8.19

 

EEA Financial Institutions

     43  

Section 9.

 

Affirmative Covenants

     43  

9.1

 

Information; Notices

     43  

9.2

 

Conduct of Business; Corporate Existence

     45  

9.3

 

Compliance with Laws

     45  

9.4

 

Payment of Taxes

     45  

9.5

 

ERISA

     46  

9.6

 

[Reserved.]

     46  

9.7

 

Keeping of Records and Books

     46  

9.8

 

Access and Inspection of Records

     46  

9.9

 

Ranking of Obligations

     46  

9.10

 

Maintenance of Positive Consolidated Tangible Net Worth

     46  

9.11

 

Copy of Amendments or Modifications of the HMC Support Agreement

     46  

9.12

 

USA Patriot Act

     46  

Section 10.

 

Negative Covenants

     47  

10.1

 

Negative Pledge

     47  

10.2

 

Limitation on Mergers and Consolidations

     49  

10.3

 

Disposition of Assets

     50  

10.4

 

Use of Proceeds

     50  

10.5

 

Transactions with Affiliates

     50  

Section 11.

 

Events of Default

     51  

Section 12.

 

The Agents

     53  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

12.1

 

Appointment, Powers and Immunities

     53  

12.2

 

Reliance by Agents

     53  

12.3

 

Defaults

     54  

12.4

 

Rights as a Bank

     54  

12.5

 

Indemnification

     54  

12.6

 

Non-Reliance on Agents and Other Banks

     55  

12.7

 

Failure to Act

     55  

12.8

 

Resignation/Substitution of Administrative Agent

     55  

12.9

 

Amendments Concerning Agency Function

     56  

12.10

 

Liability of Agent

     56  

12.11

 

Transfer of Administrative Agency Function

     56  

Section 13.

 

Miscellaneous

     57  

13.1

 

Waiver

     57  

13.2

 

Notices

     57  

13.3

 

Expenses; Documentary Taxes; Indemnification

     57  

13.4

 

Amendments and Waivers

     58  

13.5

 

Successors and Assigns; Participations; Assignments

     59  

13.6

 

Survival

     62  

13.7

 

Counterparts

     62  

13.8

 

Severability; Headings Descriptive

     63  

13.9

 

Domicile of Loans

     63  

13.10

 

Limitation of Liability

     63  

13.11

 

Treatment of Certain Information

     63  

13.12

 

Usury

     63  

13.13

 

Submission to Jurisdiction; Service of Process; Venue

     63  

13.14

 

GOVERNING LAW

     64  

13.15

 

WAIVER OF JURY TRIAL

     64  

13.16

 

The Patriot Act

     64  

13.17

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     64  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Exhibit A

  

Form of Committed Loan Note

Exhibit B

  

Form of Money Market Note

Exhibit C

  

Form of Money Market Quote Request

Exhibit D

  

Form of Invitation for Money Market Quotes

Exhibit E

  

Form of Money Market Quote

Exhibit F

  

Form of Money Market Quote Accept/Reject Letter

Exhibit G

  

Form of Officer’s Certificate of Borrower

Exhibit H

  

[Reserved]

Exhibit I

  

Form of Transfer Supplement

Schedule 1

  

Commitments

 

iv



--------------------------------------------------------------------------------

$3,500,000,000 364 DAY CREDIT AGREEMENT dated as of March 3, 2017 (including the
Exhibits and Schedules hereto, as amended, supplemented, amended and restated or
otherwise modified from time to time, this “Agreement”), among AMERICAN HONDA
FINANCE CORPORATION, a California corporation (the “Borrower”); each of the
Banks party hereto; THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., a member of MUFG, a
global financial group (“MUFG”), as Administrative Agent and Auction Agent; and
the other Agents party hereto.

WHEREAS, the Borrower desires that the Banks commit to make loans to the
Borrower in an aggregate principal amount not exceeding $3,500,000,000 at any
one time outstanding for the general corporate purposes of the Borrower and the
Banks are prepared to make such loans upon the terms hereof; and

WHEREAS, subject and upon the terms and conditions herein set forth, the Banks
are willing to make available to the Borrower the credit facility provided for
herein;

NOW THEREFORE IT IS AGREED:

Section 1.    Definitions and Accounting Matters.

1.1    Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Agreement in the singular to have
the same meanings when used in the plural and vice versa):

“Absolute Rate Auction” shall mean a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

“Act” shall have the meaning assigned to that term in Section 13.16.

“Additional Bank” shall have the meaning assigned to that term in Section
2.8(d).

“Additional Costs” shall have the meaning assigned to that term in Section
6.1(a).

“Administrative Agent” shall mean MUFG, in its capacity as administrative agent
for the Banks hereunder, and its successors and permitted assigns in such
capacity.

“Administrative Office” shall mean the office of the Administrative Agent,
located at 1251 Avenue of the Americas, New York, New York 10020-1104.

“Administrative Questionnaire” shall mean, with respect to each Bank, an
Administrative Questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“Advance Date” shall have the meaning assigned to that term in Section 5.6.

“Affected Bank” shall have the meaning assigned to that term in Section 6.6.

“Affected Loan” shall have the meaning assigned to that term in Section 6.4.

 

1



--------------------------------------------------------------------------------

“Affected Type” shall have the meaning assigned to that term in Section 6.4.

“Affiliate” shall mean, when used with respect to any Person, another Person
that controls or is controlled by or is under common control with such Person.
As used in this definition, “control” or “controlled” means the possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or ownership
interests, by contract or otherwise).

“Agents” shall mean the Administrative Agent, the Auction Agent, the Syndication
Agent and the Documentation Agents.

“Agreement” shall have the meaning assigned to that term in the preamble.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” shall mean, for each Bank and for each type of Loan,
the office for notices to, or the Lending Office of, such Bank (or of an
Affiliate of such Bank) designated for such type of Loan in the Administrative
Questionnaire submitted by such Bank or such other office of such Bank (or of an
Affiliate of such Bank) as such Bank may from time to time specify to the Agent
and the Borrower as the office at which its Loans of such type are to be made
and maintained.

“Applicable Margin” shall mean, for any day, the percentage set forth below
which corresponds to the Borrower’s Rating Level for such day:

 

Borrower’s
Rating Level    Applicable Margin
for Base Rate Loans     Applicable Margin
for Eurodollar Loans  

1

     0.00 %      0.72 % 

2

     0.00 %      0.81 % 

3

     0.00 %      0.90 % 

4

     0.00 %      0.98 % 

5

     0.16 %      1.16 % 

“Auction Agent” shall mean MUFG, in its capacity as auction agent for the Banks
hereunder, and its successors and permitted assigns in such capacity.

“Authorized Officer” means, relative to any Credit Party, either its chairman,
one of its vice chairmen, a representative director, its president, one of its
vice presidents or its treasurer, and either its secretary or one of its
assistant treasurers or assistant secretaries or by such other Person as may be
authorized by the Board of Directors or equivalent body of such Credit Party,
whose signatures and incumbency shall have been certified to the Administrative
Agent and the Banks pursuant to Section 7.1(b) or pursuant to a certificate
delivered to the Banks after the Effective Date in form and substance
satisfactory to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means:

(a)    in relation to an EEA Member Country which has implemented, or which at
any time implements, Article 55 of Directive 2014/59/EU establishing a framework
for the recovery and resolution of credit institutions and investment firms ,
the relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and

(b)     in relation to any other state, any analogous law or regulation from
time to time which requires contractual recognition of any Write-down and
Conversion Powers contained in that law or regulation.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now or hereafter in effect or any successor thereto.

“Banks” shall mean each of the banks and the other financial institutions from
time to time party to this Agreement (including Purchasing Banks that become
Banks pursuant to Section 13.5), and unless the context shall otherwise require,
the term “Banks” shall include Additional Banks.

“Base Rate” shall mean for each day of determination, the highest of (a) the
Federal Funds Rate for such day plus  1⁄2 of 1%, (b) the prime rate applicable
to such day announced by MUFG at its office in New York and (c) one month LIBOR
appearing on the Bloomberg screen page on such day (or the immediately preceding
Business Day if such day is not a Business Day) plus 1%. Each change in any
interest rate provided for herein based upon the Base Rate resulting from a
change in the Base Rate shall take effect at the time of such change in the Base
Rate.

“Base Rate Loans” shall mean Committed Loans which bear interest at a rate based
upon the Base Rate.

“Borrower” shall have the meaning assigned to that term in the preamble.

“Borrower’s Debt Ratings” shall mean the higher of the ratings of the Index Debt
of the Borrower assigned by Moody’s and S&P; provided, however, if such ratings
are one or more rating grades apart, “Borrower’s Debt Ratings” shall mean the
rating that is one rating grade lower than the higher of such rating grades;
provided, that if either Moody’s or S&P shall not have in effect a rating for
the Borrower’s Index Debt, then the Applicable Margin shall be determined based
on the rating of the Borrower’s Index Debt by such other agency, provided,
further, if no rating is available, then the applicable Borrower’s Rating Level
shall be level 5.

“Borrower’s Rating Level” shall mean the number set forth below in the column
“Borrower’s Rating Level” which corresponds to the Borrower’s Debt Ratings. Each
change in the Borrower’s Rating Level shall take effect at the time of the
applicable change in the Borrower’s Debt Ratings.

 

3



--------------------------------------------------------------------------------

Borrower’s
Rating Level

   Borrower’s Debt Ratings    Moody’s    S&P

1

   Aa3 or greater    AA- or greater

2

   A1    A+

3

   A2    A

4

   A3    A-

5

   Baa1 or lower    BBB+ or lower

“Business Day” shall mean any day on which commercial banks are not authorized
or required to close in New York, New York and if such day relates to the giving
of notices or quotes for, a borrowing of, a payment or prepayment of principal
of or interest on, or an Interest Period for, a Eurodollar Loan or Money Market
LIBOR Loan, or a notice by the Borrower with respect to any such borrowing,
payment, prepayment or Interest Period, such day is also a London Business Day.

“Committed Loan Note” shall have the meaning assigned to that term in Section
2.6(a).

“Committed Loans” shall mean the loans provided for by Section 2.1 including a
Committed Loan converted to a Term Loan pursuant to Section 2.8(g). Unless the
context otherwise requires, the term “Committed Loans” shall also include Loans
made by Additional Banks pursuant to Section 2.8.

“Commitment” shall mean, as to each Bank, the amount set forth opposite such
Bank’s name on Schedule 1 hereto under the caption “Commitment” (as the same may
be reduced pursuant to Sections 2.2 and 6.6(b) or terminated pursuant to
Sections 2.2 and 11 or as otherwise adjusted from time to time to give effect to
assignments made in accordance with Sections 13.5(c) and 6.6(b)). Unless the
context otherwise requires, the term “Commitment” shall also include Commitments
made by Additional Banks pursuant to Section 2.8(d).

“Commitment Extension Effective Date” shall have the meaning assigned to that
term in Section 2.8(c).

“Commitment Termination Date” shall mean the later of (a) March 2, 2018, and
(b) if maturity is extended upon the request of the Borrower pursuant to Section
2.8(a), such extended maturity date as determined pursuant to such Section;
provided, however, that the Commitment Termination Date of any Bank that is a
Non-Extending Bank shall be the Existing Termination Date for all purposes of
this Agreement; provided, that if such day is not a Business Day, the Commitment
Termination Date shall be the immediately preceding Business Day.

“Consolidated Net Tangible Assets” shall have the meaning assigned to that term
in Section 10.1(b)(i).

“Credit Agreement” shall mean this Credit Agreement, including the Exhibits and
Schedules hereto.

 

4



--------------------------------------------------------------------------------

“Credit Documents” shall mean this Agreement, the Notes and the HMC Support
Agreement.

“Credit Exposure” shall have the meaning assigned to that term in Section
13.5(b).

“Credit Party” shall mean the Borrower and HMC.

“Debt” shall mean, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money or for the deferred purchase price
of property or services, (b) all obligations of such Person as lessee which
shall have been or should be recorded as capital leases, (c) all obligations of
such Person evidenced by a note, bond, debenture or similar instrument, (d) all
obligations of such Person under interest rate and currency exchange, collar,
cap, swap or similar agreements, (e) all Debt of others secured by a Lien on any
property or asset of such Person, whether or not such Debt is assumed by such
Person and (f) all Debt of others of the kinds referred to in clauses
(a) through (e) above guaranteed by such Person. For the avoidance of doubt, any
obligations in respect of Securitization Transactions that would be
characterized as indebtedness under generally accepted accounting principles
shall be treated as “Debt” hereunder.

“Debtor Relief Law” shall mean the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” shall mean an Event of Default or an event, act or condition which
with notice or lapse of time or both would become an Event of Default.

“Defaulting Bank” shall mean, subject to Section 2.9(b), any Bank that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Bank
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Bank’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Bank any other
amount required to be paid by it hereunder within two Business Days of the date
when due, and such failure is continuing, unless the subject of a good faith
dispute, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Bank’s obligation to fund a Loan hereunder and states that such
position is based on such Bank’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Bank shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct

 

5



--------------------------------------------------------------------------------

or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Bank shall not be a Defaulting Bank
solely by virtue of the ownership or acquisition of any equity interest in that
Bank or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Bank with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Bank (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Bank. Any determination by
the Administrative Agent that a Bank is a Defaulting Bank under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Bank shall be
deemed to be a Defaulting Bank (subject to Section 2.9(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Bank promptly following such determination.

“Documentation Agent” shall mean each of Bank of America, N.A., Barclays Bank
PLC, BNP Paribas and Citibank, N.A., in their capacity as documentation agents
for the Banks hereunder, and their respective successors and assigns in such
capacity. The Documentation Agents shall have no rights, duties, obligations, or
responsibilities beyond those of a Bank.

“Dollars” and “$” shall mean lawful money of the United States.

“Effective Date” shall mean March 3, 2017; provided, that the conditions set
forth in Section 7.1 of this Agreement have been satisfied or waived.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and, unless the context otherwise
requires, the regulations thereunder.

 

6



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any member of a “controlled group of corporations”
or two or more “trades or businesses under common control” (as such terms are
defined, respectively, in Sections 414(b), (c), (m) and (o) of the Internal
Revenue Code and the regulations thereunder) of which the Borrower or any
Subsidiary is a party.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loans” shall mean Committed Loans on which interest is determined by
reference to rates referred to in the definition of “LIBOR” in this Section 1.

“Event of Default” shall have the meaning assigned to that term in Section 11.

“Excess Amount” shall have the meaning assigned to that term in Section 6.6(b).

“Excess Bank” shall have the meaning assigned to that term in Section 6.6(b).

“Existing Facility” shall mean the credit facility provided under the
$3,500,000,000 Credit Agreement dated as of March 7, 2014 (as amended, extended,
supplemented, amended and restated or otherwise modified from time to time
through the Effective Date) among the Borrower, each of the financial
institutions party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
administrative agent.

“Existing Termination Date” shall have the meaning assigned to that term in
Section 2.8(a).

“Extending Bank” shall have the meaning assigned to that term in Section 2.8(e).

“Facility Fee” shall have the meaning assigned to that term in Section 2.7.

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to MUFG on such day on such transactions as determined
by the Administrative Agent in a commercially reasonable manner consistent with
determinations by the Administrative Agent with respect to other borrowers and
similar credit facilities that the Administrative Agent is acting as an
“administrative agent”.

 

7



--------------------------------------------------------------------------------

“generally accepted accounting principles” shall mean United States generally
accepted accounting principles as in effect from time to time.

“Governmental Authority” shall mean any nation (including Japan and the United
States) or government, any state or agency, instrumentality or other political
subdivision thereof, including any central bank or comparable agency, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Granting Bank” shall have the meaning assigned to that term in Section 13.5(f).

“HMC” shall mean Honda Motor Co., Ltd., a corporation organized under the laws
of Japan, and its successors and assigns.

“HMC Support Agreement” shall mean the Keep Well Agreement dated September 9,
2005 between HMC and the Borrower, as amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with the terms of
this Agreement.

“Indemnified Party” shall have the meaning assigned to that term in Section
13.3(b).

“Index Debt” shall mean the Borrower’s senior, unsecured, long-term indebtedness
for borrowed money that has no credit enhancement other than the HMC Support
Agreement.

“Information Memorandum” shall mean the Confidential Information Memorandum
dated February 2017 relating to the Borrower and the transactions contemplated
under this Agreement, as amended, supplemented, amended and restated or
otherwise modified through the Effective Date.

“Interest Period” shall have the meaning assigned to that term in Section 4.3.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, or any successor statute.

“Investment Company Act” shall have the meaning assigned to that term in
Section 8.12.

“Invitation for Money Market Quotes” shall mean an Invitation for Money Market
Quotes substantially in the form of Exhibit D.

“Joint Lead Arrangers and Joint Bookrunners” shall mean each of MUFG, JPMorgan
Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Bank PLC, BNP Paribas Securities Corp, and Citigroup Global Markets Inc., in
their capacity as joint lead arrangers and joint bookrunners for the Banks
hereunder, and their respective successors and assigns in such capacity. The
Joint Lead Arrangers and Joint Bookrunners shall have no rights, duties,
obligations, or responsibilities beyond those of a Bank.

 

8



--------------------------------------------------------------------------------

“LIBOR” shall mean

(a)    for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate or a comparable or successor
rate (which rate is approved by the Administrative Agent), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period;

(b)    if the rates referenced in the preceding clause (a) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest at which deposits in dollars (for delivery on the first day of such
Interest Period in same day funds) in the approximate amount of the Eurodollar
Loan as to which such determination is being made (or, if the Lenders are making
or converting a simultaneous Eurodollar Loan in the approximate amount of such
Eurodollar Loan being made, continued or converted by such Lenders) and with a
term equivalent to such Interest Period would be offered by the Administrative
Agent’s London branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period (or, for any interest calculation
with respect to a Base Rate Loan on any date, at approximately 11:00 a.m.,
London time on such date, for deposits in dollars (for delivery on such date)
with a term of one month);

(c)    to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a commercially reasonable manner and determined consistent with other such
determinations by the Administrative Agent with respect to other borrowers and
similar credit facilities that the Administrative Agent is acting as an
“administrative agent”; and

(d)    if LIBOR shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“LIBOR Auction” shall mean a solicitation of Money Market Quotes setting forth
Money Market Margins based on LIBOR pursuant to Section 2.3.

“Lien” shall mean any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever in respect of any assets or
property, to secure payment of a debt or performance of an obligation.

“Loan” shall mean a Committed Loan including a Committed Loan converted to a
Term Loan pursuant to Section 2.8(g) or a Money Market Loan.

“London Business Day” shall mean a day on which dealings in Dollar deposits are
carried out in the London interbank market.

 

9



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, on the ability of any Credit Party to fulfill its obligations under any
Credit Document to which it is a party, or on the enforceability of any Credit
Document.

“Margin Stock” shall have the meaning applicable thereto under Regulation U.

“Money Laundering Laws” shall have the meaning assigned to that term in
Section 8.17.

“Money Market Absolute Rate” shall have the meaning assigned to that term in
Section 2.3(d)(ii)(D).

“Money Market Absolute Rate Loan” shall mean a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

“Money Market LIBOR Loan” shall mean a loan made or to be made by a Bank
pursuant to a LIBOR Auction (including such a loan bearing interest at the Base
Rate pursuant to Section 6.4).

“Money Market Loan” shall mean a Money Market LIBOR Loan or a Money Market
Absolute Rate Loan.

“Money Market Margin” shall have the meaning assigned to that term in Section
2.3(d)(ii)(C).

“Money Market Note” shall have the meaning assigned to that term in Section
2.6(b).

“Money Market Quote” shall mean an offer, substantially in the form of Exhibit
E, by any Bank to make a Money Market Loan in accordance with Section 2.3.

“Money Market Quote Request” shall mean a Money Market Quote Request
substantially in the form of Exhibit C.

“Moody’s” means Moody’s Investors Service, Inc.

“MUFG” shall have the meaning assigned to that term in the preamble.

“Non-Excess Bank” shall have the meaning assigned to that term in Section
6.6(b).

“Non-Excluded Taxes” shall have the meaning assigned to that term in Section
6.7(a).

“Non-Extending Bank” shall have the meaning assigned to that term in Section
2.8(b).

 

10



--------------------------------------------------------------------------------

“Nonrecourse”, in respect of the Borrower or any Subsidiary and any
Securitization Transaction, means that the Borrower, or such Subsidiary, as the
case may be, has no obligation in respect of any payment due on such
Securitization Transaction other than Permitted Securitization Obligations.

“Non-U.S. Bank” shall have the meaning assigned to that term in Section 6.7(b).

“Notes” shall mean the promissory notes provided for by Section 2.6.

“Notice Date” shall have the meaning assigned to that term in Section 2.8(b).

“Notice of Default” shall have the meaning assigned to that term in
Section 12.3.

“Officer’s Certificate” shall mean, with respect to any Credit Party, a
certificate signed in the name of such Credit Party by an Authorized Officer.

“Participant” shall have the meaning assigned to that term in Section 13.5(b).

“Participant Register” shall have the meaning assigned to that term in Section
13.5(b).

“Payor” shall have the meaning assigned to that term in Section 5.6.

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

“Permitted Securitization Obligations” shall mean obligations of the Borrower or
any of its Subsidiaries incurred in connection with any Securitization
Transaction; provided, however, that, if (i) there is recourse to the Borrower
or any of its Subsidiaries (other than a Special Purpose Subsidiary) for credit
defaults by the obligors in respect of the Receivables that are the subject of
such Securitization Transaction and (ii) such recourse is not limited to such
Receivables and the Receivables Related Assets (or undivided or beneficial
interests in such Receivables and Receivables Related Assets) that are the
subject of such Securitization Transaction then such obligations shall not be
considered “Permitted Securitization Obligations” within the meaning of this
definition to the extent that, in accordance with generally accepted accounting
principles, such obligations would be required to be included as a liability on
a consolidated balance sheet of the Borrower or its Subsidiaries.

“Person” shall mean any natural person, corporation, limited liability company,
voluntary association, cooperative, partnership, joint venture, trust,
unincorporated organization, Governmental Authority or any other legal entity,
whether acting in an individual, fiduciary or other capacity.

“Plan” shall mean any employee pension benefit plan within the meaning of
Section 3(2) of ERISA and subject to Title IV of ERISA and which is either
(a) maintained for employees of the Borrower, any Subsidiary, or any ERISA
Affiliate or (b) maintained pursuant to a collective bargaining agreement or any
other arrangement under which more than one employer makes contributions and to
which the Borrower, any Subsidiary or any ERISA Affiliate is at the time in
question making or accruing an obligation to make contributions or has within
the preceding five plan years made contributions.

 

11



--------------------------------------------------------------------------------

“Post-Default Rate” shall mean, in respect of any principal of any Loan or any
other amount payable by the Borrower under this Agreement (including, to the
extent permitted by applicable law, overdue interest), a rate per annum equal to
2% above the Base Rate as in effect from time to time (provided that if such
amount is principal of a Eurodollar Loan or a Money Market Loan and an Event of
Default occurs on a day other than the last day of an Interest Period therefor,
the “Post-Default Rate” for such principal shall be, during the continuance of
an Event of Default, up to the last day of the then current Interest Period
therefor, 2% above the interest rate for such Loan for such Interest Period as
provided in Section 4.2 and, thereafter, the rate provided for above in this
definition).

“Principal Subsidiary” shall mean at any time each Subsidiary which (i) has
assets with a book value equaling 15% or more of the book value of the assets of
the Borrower and its consolidated Subsidiaries taken as a whole; (ii) has gross
revenue equaling 15% or more of the gross revenue of the Borrower and its
consolidated Subsidiaries taken as a whole; (iii) or has net worth equaling 15%
or more of the net worth of the Borrower and its consolidated Subsidiaries taken
as a whole; in the case of clauses (i) and (iii) measured as of the last fiscal
quarter then ended and in the case of clause (ii), measured as of the last four
fiscal quarters then ended.

“Pro Rata Share” shall mean, at any time, with respect to any Bank, the
percentage corresponding to the fraction, the numerator of which shall be the
amount of the Commitment of such Bank, and the denominator of which shall be the
aggregate amount of the Commitments of all of the Banks and, if the Commitments
shall have been terminated, the numerator of which shall be the outstanding
principal amount of the Loans of such Bank and the denominator of which shall be
the outstanding aggregate amount of the Loans of all Banks.

“Purchasing Bank” shall have the meaning assigned to that term in Section
13.5(c).

“Qualified Successor” shall have the meaning assigned to that term in Section
12.8(b).

“Quarterly Dates” shall mean the first Business Day of each January, April, July
and October, the first of which shall be the first Quarterly Date occurring
after the Effective Date.

“Receivable” shall mean any right of payment from or on behalf of any obligor,
whether constituting an account, chattel paper, instrument, general intangible
or otherwise, arising from (i) the financing by the Borrower or any of its
Subsidiaries of property, equipment or services or (ii) the leasing by the
Borrower or any of its Subsidiaries of property or equipment, and in each case
monies due thereunder, security interests in the property, equipment and
services financed or leased thereby and any and all other related rights.

“Receivables Related Assets” shall mean the collective reference to: (i) any
rights arising under the documentation governing or relating to a Receivable
(including rights in respect of Liens securing such Receivables, other credit
support in respect of such Receivables

 

12



--------------------------------------------------------------------------------

and any proceeds of insurance policies maintained by an obligor of such
Receivable which has been assigned or issued to or for the benefit of the
Borrower or any of its Subsidiaries, as applicable, or pursuant to which
Borrower or any of its Subsidiaries, as applicable, has been named an insured
party), (ii) any proceeds of a Receivable and any lockboxes or accounts in which
such proceeds are deposited, (iii) spread accounts and other similar accounts
(and any amounts on deposit therein) established in connection with the sale,
conveyance, lease or other transfer of a Receivable or otherwise funded with
such Receivable, (iv) any warranty, indemnity, dilution and other intercompany
claim arising out of the documentation evidencing the sale, conveyance, lease or
other transfer of a Receivable or otherwise funded with such Receivable and
(v) any rights or ownership interests in respect of the property or equipment
leased or financed pursuant to a Receivable (including proceeds from the
disposition of such property or equipment and any proceeds of insurance policies
relating to physical damage, loss or breakdown of the property or equipment or
insuring the residual value of the property or equipment).

“Register” shall have the meaning assigned to that term in Section 13.5(c).

“Regulations A, D and U” shall mean Regulation A, Regulation D and Regulation U
respectively, of the Board of Governors of the Federal Reserve System as in
effect from time to time.

“Regulatory Change” shall mean with respect to any Bank (a) the enactment of or
any change in (other than any change by way of imposition or increase of any
Reserve Requirements included in the calculation of LIBOR), or in the
interpretation of, any law or regulation, domestic or foreign (other than a law
or regulation related to the taxation of the overall net income of such Bank or
franchise taxes imposed in addition to or in lieu of income taxes), or (b) the
compliance by such Bank with any guideline or request from any Governmental
Authority, domestic or foreign (whether or not having the force of law) other
than those promulgated prior the Effective Date. Notwithstanding anything to the
contrary, for purposes of this definition, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted, adopted, issued,
promulgated or implemented.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder for which the 30 day notice provision has
not been waived.

“Required Banks” shall mean, at any time, Banks having more than 50% of the
aggregate amount of the Commitments or, if the Commitments shall have
terminated, Banks holding more than 50% of the outstanding aggregate principal
amount of the Loans (including Loans converted to Term Loans pursuant to Section
2.8(g)); provided that the unused Commitments of, and the portion of the total
outstanding Loans held by, any Defaulting Bank shall be excluded for purposes of
making a determination of Required Banks.

 

13



--------------------------------------------------------------------------------

“Required Payment” shall have the meaning assigned to that term in Section 5.6.

“Reserve Requirement” shall mean, for any Eurodollar Loans or Money Market LIBOR
Loans for any Interest Period therefor, the maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained during such Interest Period under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding one billion
Dollars against “Eurocurrency liabilities” (as such term is used in Regulation
D). Without limiting the effect of the foregoing, the Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks by
reason of any Regulatory Change occurring after the Effective Date against
(i) any category of liabilities which includes deposits by reference to which
LIBOR is to be determined as provided in the definition of “LIBOR” in this
Section 1 or (ii) any category of extensions of credit or other assets which
include Eurodollar Loans or Money Market LIBOR Loans.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or other relevant sanctions authority (b) any Person operating, organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
Person or Persons described under clause (a) or (b) above.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or other relevant
sanctions authority.

“SEC” shall have the meaning assigned to that term in Section 9.1(d).

“Securitization Transaction” shall mean any transaction or series of
transactions that are Nonrecourse to the Borrower and its Subsidiaries and have
been or may be entered into by the Borrower or any of its Subsidiaries in which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to any other Person, or may grant a Lien upon or a leasehold interest in, any
Receivables or Receivables Related Assets or any undivided or beneficial
ownership interests therein (whether such Receivables or Receivables Related
Assets are then existing or arising in the future) of the Borrower or any of its
Subsidiaries.

“SPC” shall have the meaning assigned to that term in Section 13.5(f).

“Special Purpose Subsidiary” shall mean any Subsidiary of the Borrower which
(i) is formed for the purpose of effecting a Securitization Transaction and
engaging in other activities reasonably related thereto and (ii) is structured
as a “bankruptcy-remote subsidiary” in accordance with customary practices in
the asset-backed securitization market.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity (“Other Person”) of which more
than 50% of the voting securities of such Other Person is at the time directly
or indirectly owned or controlled by such

 

14



--------------------------------------------------------------------------------

Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context expressly
provides otherwise, the term “Subsidiary” shall mean a Subsidiary of the
Borrower.

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A. in its capacity as
syndication agent for the Banks hereunder, and its successors in such capacity.
The Syndication Agent shall have no rights, duties, obligations or
responsibilities beyond those of a Bank.

“Taxes” shall have the meaning assigned to that term in Section 6.7(a).

“Term Extension Effective Date” shall have the meaning assigned to that term in
Section 2.8(g).

“Term Loans” shall mean each Loan made to the Borrower that is outstanding on
the date that such Borrower elects to convert such Loans to term Loans in
accordance with Section 2.8(g).

“Term Loan Conversion Fee” shall mean a fee to be paid to the Administrative
Agent on the Term Extension Effective Date by the Borrower, for the account of
each Bank in accordance with its Pro Rata Share, in an aggregate amount for all
Banks equal to 0.50% of the outstanding principal amount of the Loans on the
Term Extension Effective Date.

“Term Maturity Date” shall have the meaning assigned to that term in Section
2.8(g).

“Transferee” shall have the meaning assigned to that term in Section 13.5(d).

“Transfer Supplement” shall have the meaning assigned to that term in Section
13.5(c).

“U.S. Bank” shall have the meaning assigned to that term in Section 6.7(b).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.2    Accounting Terms and Determinations. (a) Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Administrative Agent and the Banks shall (unless
otherwise disclosed to the Administrative Agent and the Banks in writing at the
time of delivery thereof in the manner described in subsection (b)) be prepared
in accordance with generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the latest financial statements
furnished to the Administrative Agent (which, prior to the delivery of the first
financial statements under Section 9.1(a), shall mean the audited financial
statements as at March 31, 2016 as referred to in Section 8.4). All calculations
made for the purposes of determining compliance with this Agreement shall
(except as otherwise expressly provided herein) be made by

 

15



--------------------------------------------------------------------------------

application of generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the latest financial statements
furnished to the Administrative Agent and the Banks pursuant to Section 9.1(a)
(or, prior to the delivery of the first financial statements under Section
9.1(a), used in the preparation of the audited financial statements as at
March 31, 2016 as referred to in Section 8.4), unless, in the event that such
financial statements are accompanied by a variation description referred to in
subsection (b) below, (i) the Borrower shall have objected to determining such
compliance on such basis at the time of delivery of such financial statements or
(ii) the Required Banks shall so object in writing 30 days after delivery of
such financial statements and variation description, in either of which events
such calculations shall be made on a basis consistent with those used in the
preparation of the latest financial statements as to which such objection shall
not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 9.1(a), shall mean the audited
financial statements as referred to in Section 8.4).

(b)    The Borrower shall deliver to the Administrative Agent and the Banks at
the same time as the delivery of any financial statements under Section 9.1 a
description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of such
statements and the application of accounting principles employed in the
preparation of the immediately preceding financial statements as to which no
objection has been made in accordance with the last sentence of subsection
(a) above (which, in the case of the first financial statements delivered under
Section 9.1(a), shall mean the audited financial statements referred to in
Section 8.4), and reasonable estimates for the difference between such
statements arising as a consequence thereof.

(c)    (i) If at any time the Securities and Exchange Commission permits or
requires United States reporting companies to use International Financial
Reporting Standards (“IFRS”) in lieu of generally accepted accounting principles
for reporting purposes, the Borrower may notify the Administrative Agent that it
has elected to use IFRS in lieu of generally accepted accounting principles and
upon any such notice, references herein to generally accepted accounting
principles shall thereafter be construed to mean IFRS as in effect from time to
time, and (ii) if at any time any change in generally accepted accounting
principles or the adoption of IFRS (each an “Accounting Change”) would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Banks shall so request, the
Administrative Agent, the Banks and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change (subject to the approval of the Required Banks);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with generally accepted accounting principles prior to
such Accounting Change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Banks financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such Accounting Change.

1.3    Cross-References. Unless otherwise specified, references in a Credit
Document to any Section are references to such Section of such Credit Document,
and references in any Section or definition to any clause are references to such
clause of such Section or definition.

 

16



--------------------------------------------------------------------------------

1.4    Use of Certain Terms. (a) As used herein and in the other Credit
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto:

(i)    in any computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding” and the word “through” means “to and
including”;

(ii)    the words “including “ and “include “ shall mean including without
limiting the generality of any description preceding such term, and, for
purposes of each Credit Document, the parties hereto agree that the rule of
ejusdem generis shall not be applicable to limit a general statement, which is
followed by or referable to an enumeration of specific matters, to matters
similar to the matters specifically mentioned;

(iii)    the word “incur “ shall be construed to mean incur, create, issue,
assume, become liable in respect of or suffer to exist (and the words “incurred
“ and “incurrence” shall have correlative meanings);

(iv)    the expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Loans and any other
obligations of the Borrower or Credit Party hereunder shall mean the payment in
full, in immediately available funds, of all the Loans and any other obligations
of the Borrower or Credit Party hereunder; and

(v)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties (whether real or personal), including cash, capital securities,
securities, revenues, accounts, leasehold interests and contract rights.

(b)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule, Exhibit and
analogous references are to this Agreement unless otherwise specified.

(c)    References to agreements or other contractual obligations shall, unless
otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions herein).

Section 2.    Loans and Commitments.

2.1    Committed Loans. Each Bank severally agrees, on the terms and subject to
the conditions of this Agreement, to make loans to the Borrower during the
period from and including the Effective Date to but not including the Commitment
Termination Date in an aggregate principal amount at any one time outstanding up
to but not exceeding the amount of such Bank’s Commitment as then in effect
minus such Bank’s Pro Rata Share of the aggregate principal amount of all Money
Market Loans then outstanding. Subject to the terms of this Agreement, during
such period the Borrower may borrow, repay, prepay (as provided in Section

 

17



--------------------------------------------------------------------------------

3.2) and reborrow, the aggregate amount of the Commitments; provided, that the
aggregate principal amount of all Committed Loans, together with the aggregate
principal amount of all Money Market Loans, at any one time outstanding shall
not exceed the aggregate amount of the Commitments at such time. No portion of
any Term Loan once prepaid may be reborrowed. The Committed Loans may be Base
Rate Loans or Eurodollar Loans (each, a “type” of Committed Loan).

2.2    Changes of Commitments. The aggregate amount of the Commitments shall be
automatically reduced to zero on the Commitment Termination Date. In addition,
the Borrower shall have the right to terminate or reduce the Commitments at any
time or from time to time; provided, that (a) the Borrower shall give notice of
each such termination or reduction to the Administrative Agent as provided in
Section 5.5; (b) each partial reduction shall be in the amounts provided in
Section 5.4; and (c) at no time shall the total amount of the Commitments be
less than the aggregate principal amount of Loans then outstanding. Commitments
terminated or reduced may not be reinstated.

2.3    Money Market Loans.

(a)    The Money Market Option. In addition to Committed Loans pursuant to
Section 2.1, the Borrower may, as set forth in this Section 2.3, request the
Banks during the period from and including the Effective Date to but not
including the date nine days prior to the Commitment Termination Date to make
offers to make Money Market Loans to the Borrower. The Banks may, but shall have
no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.3. The Money Market Loans may be Money Market Absolute Rate Loans or
Money Market LIBOR Loans (each, a “type” of Money Market Loan).

(b)    Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans, it shall transmit to the Auction Agent a Money Market
Quote Request so as to be received (x) no later than 12:00 p.m. New York time on
the fourth Business Day prior to the date of borrowing proposed therein, in the
case of a LIBOR Auction or (y) no later than 12:00 p.m. New York time on the
Business Day prior to the date of borrowing proposed therein, in the case of an
Absolute Rate Auction, in each case, specifying:

(i)    the proposed date of borrowing, which shall be a Business Day;

(ii)    the aggregate amount of such borrowing, which shall be $10,000,000 or a
larger whole multiple of $1,000,000;

(iii)    the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period; and

(iv)    whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate.

The Borrower may request offers to make Money Market Loans for more than one but
no more than three Interest Periods in a single Money Market Quote Request. No
Money Market Quote Request shall be given within five Business Days of any other
Money Market Quote Request.

 

18



--------------------------------------------------------------------------------

(c)    Invitation for Money Market Quotes. Promptly upon receipt of a Money
Market Quote Request, the Auction Agent shall send to the Banks an Invitation
for Money Market Quotes, which shall constitute an invitation by the Borrower to
each Bank to submit Money Market Quotes offering to make the Money Market Loans
to which such Money Market Quote Request relates in accordance with this
Section 2.3.

(d)    Submission and Contents of Money Market Quotes.

(i)    Each Bank may submit a Money Market Quote containing an offer or offers
to make Money Market Loans in response to any Invitation for Money Market
Quotes. Each Money Market Quote must comply with the requirements of this
Section 2.3(d) and must be submitted to the Auction Agent no later than (A)
11:00 a.m. New York time on the third Business Day prior to the proposed date of
borrowing in the case of a LIBOR Auction or (B) 11:00 a.m. New York time on the
proposed date of borrowing, in the case of an Absolute Rate Auction; provided,
that Money Market Quotes submitted by the Auction Agent in its capacity as a
Bank may be submitted, and may only be submitted, if the Auction Agent notifies
the Borrower of the terms of the offer or offers contained therein not later
than (A) 10:30 a.m. New York time on the third Business Day prior to the
proposed date of borrowing, in the case of a LIBOR Auction or (B) 10:30 a.m. New
York time on the proposed date of borrowing, in the case of an Absolute Rate
Auction. Subject to Sections 6.2, 6.3, 7.2 and 11, any Money Market Quote so
made shall be irrevocable except with the written consent of the Auction Agent
given on the instructions of the Borrower. Any Bank which fails to submit a
Money Market Quote by the applicable deadline referred to in this Section 2.3(d)
shall be deemed to have elected not to submit a Money Market Quote.

(ii)    A Money Market Quote may set forth up to five separate offers by the
quoting Bank with respect to each Interest Period specified in the related
Invitation for Money Market Quotes. Each Money Market Quote shall specify:

(A)    the proposed date of borrowing and the Interest Period therefor;

(B)    the principal amount of the Money Market Loan for which each such offer
is being made, which principal amount (1) may be equal to, greater than or less
than the Commitment of the quoting Bank, (2) must be $10,000,000 or a larger
whole multiple of $1,000,000, (3) may not exceed the principal amount of Money
Market Loans for which offers were requested, and (4) may be subject to an
aggregate limitation as to the principal amount of Money Market Loans for which
offers being made by such quoting Bank may be accepted;

(C)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “Money Market Margin”) offered for each such Money Market Loan,
expressed as a percentage (specified to the nearest 1/1,000th of 1%) to be added
to or subtracted from applicable LIBOR;

 

19



--------------------------------------------------------------------------------

(D)    in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/1,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan; and

(E)    the identity of the quoting Bank.

(iii)    Any Money Market Quote shall be disregarded if it:

(A)    is not substantially in conformity with the format described in the
relevant Invitation for Money Market Quotes or does not specify all of the
information required by Section 2.3(d)(ii);

(B)    contains qualifying, conditional or similar language, except as permitted
in Section 2.3(d)(ii)(B)(4);

(C)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

(D)    arrives after the time set forth in Section 2.3(d)(i).

(e)    Notice to Borrower. Not later than (i) 11:30 a.m. New York time on the
third Business Day prior to the proposed date of borrowing in the case of a
LIBOR Auction or (ii) 11:30 a.m. New York time on the proposed date of borrowing
in the case of an Absolute Rate Auction, the Auction Agent shall promptly notify
the Borrower of the terms of (x) any Money Market Quote submitted by any Bank
that is in accordance with Section 2.3(d) and (y) any Money Market Quote that
amends, modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request. Any
such subsequent Money Market Quote shall be disregarded by the Auction Agent
unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote. The Auction Agent’s notice to
the Borrower shall specify (A) the aggregate principal amount of Money Market
Loans for which offers have been received for each Interest Period specified in
the related Money Market Quote Request, (B) the respective principal amounts and
Money Market Margins or Money Market Absolute Rates, as the case may be, so
offered and (C) if applicable, limitations on the aggregate principal amount of
Money Market Loans for which offers in any single Money Market Quote may be
accepted.

(f)    Acceptance and Notice by Borrower. Not later than (i) 12:00 p.m. New York
time on the third Business Day prior to the proposed date of borrowing, in the
case of a LIBOR Auction or (ii) 12:00 p.m. New York time on the proposed date of
borrowing, in the case of an Absolute Rate Auction, the Borrower shall notify
the Auction Agent of its acceptance or non-acceptance of the offers so notified
to it pursuant to Section 2.3(e) substantially in the form of Exhibit F (and the
Auction Agent shall so notify each Bank making an offer); provided, that if the
Borrower shall fail to so notify the Auction Agent by the times set forth above,
the Borrower shall be deemed to have notified the Auction Agent of its
non-acceptance of each such offer. In the case of acceptance, each such notice
shall specify the aggregate principal amount of offers for each Interest Period
that are accepted. The Borrower may accept any Money Market Quote in whole or in
part; provided that:

 

20



--------------------------------------------------------------------------------

(i)    the aggregate principal amount of each borrowing of Money Market Loans
may not exceed the applicable amount set forth in the related Money Market Quote
Request;

(ii)    the principal amount of each borrowing of Money Market Loans must be
$10,000,000 or a larger whole multiple of $1,000,000;

(iii)    acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be; and

(iv)    the Borrower may not accept any offer that is described in Section
2.3(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

(g)    Allocation. If offers are made by two or more Banks with the same Money
Market Margins or Money Market Absolute Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which such offers are
accepted for the related Interest Period, the principal amount of Money Market
Loans in respect of which such offers are accepted shall be allocated by the
Auction Agent among such Banks as nearly as possible (in such multiples, not
greater than $1,000,000, as the Auction Agent may deem appropriate in its sole
discretion) in proportion to the aggregate principal amounts of such offers. The
Auction Agent shall promptly notify the Borrower and each such Bank, of any
allocation pursuant to this Section 2.3(g).

(h)    Effectiveness of Notices. Notices to the Auction Agent under this
Section 2.3 shall be effective only if received by the Auction Agent no later
than the times and the dates specified herein.

2.4    Lending Offices. The Loans of each type made by each Bank shall be made
and maintained at such Bank’s Applicable Lending Office for Loans of such type.

2.5    Several Obligations. The failure of any Bank to make any Loan to be made
by it on the date specified therefor shall not relieve any other Bank of its
obligation to make its Loan on such date, and no Bank shall be responsible for
the failure of any other Bank to make a Loan to be made by such other Bank.

2.6    Notes. (a) The indebtedness of the Borrower resulting from the Committed
Loans made to the Borrower by each Bank that requests such a promissory note
shall be evidenced by a promissory note of the Borrower payable to the order of
such Bank and otherwise duly completed, in substantially the form of Exhibit A
(a “Committed Loan Note”).

(b)    The indebtedness of the Borrower resulting from any Money Market Loan
made to the Borrower by any Bank that requests such a promissory note shall be
evidenced by a promissory note of the Borrower payable to the order of such Bank
and otherwise duly completed, in substantially the form of Exhibit B (a “Money
Market Note”).

(c)    All Loans made by each Bank and all adjustments required by conversion of
such Loans, and all payments and prepayments made on account of principal
thereof, shall be recorded by such Bank on its books. Prior to the transfer by
any Bank of any of its Notes, a

 

21



--------------------------------------------------------------------------------

record of the Loans evidenced thereby shall be endorsed by such Bank on the
schedule attached thereto and forming a part of such Note; provided, that the
failure by any Bank to make any such recordation or endorsement shall not affect
the obligations of the Borrower hereunder or under the Notes.

(d)    The Administrative Agent shall maintain the Register pursuant to Section
13.5(c), and subaccounts for each Bank, in which it will record the information
provided in Section 13.5(c) to be recorded with respect to each Bank’s Credit
Exposure (including, without limitation, the principal amounts, stated interest,
interest periods, applicable terms (if any) and types of Loans comprising such
Credit Exposure), as well as the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Bank’s share thereof.

2.7    Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Bank a facility fee (the “Facility Fee”), for each day during
the periods from and including (i) the Effective Date to but excluding the
earliest of (A) the date such Bank’s Commitment is terminated, (B) the
Commitment Termination Date and (C) the date upon which the Committed Loans are
converted to Term Loans pursuant to Section 2.8(g); on the daily average amount
of such Bank’s Commitment (whether used or unused), provided that Facility Fees
will not accrue on the amount of the Commitment of any Defaulting Bank during
the period in which such Bank remains a Defaulting Bank and (ii) the Commitment
Termination Date to but excluding the date the Loans shall be repaid in their
entirety, on the daily average aggregate outstanding principal amount of the
Loans of such Bank; in each case at the rate per annum set forth below which
corresponds to the Borrower’s Rating Level for such day:

 

Borrower’s
Rating Level    Rate  

1

     0.03 % 

2

     0.04 % 

3

     0.05 % 

4

     0.07 % 

5

     0.09 % 

Accrued Facility Fees shall be payable (i) on the Quarterly Dates, and (ii) on
the earlier of the date the Commitments are terminated and the Commitment
Termination Date (and thereafter, (x) unless Committed Loans are converted to
Term Loans pursuant to Section 2.8(g) on demand and, in any event, on the date
the Loans shall be repaid in their entirety, and (y) with respect to any Term
Loans, (1) on the Quarterly Dates, and (2) on the earlier of the date the Term
Loans are repaid in full and the Term Maturity Date (and thereafter, on demand
and, in any event, on the date the Term Loans shall be repaid in their
entirety)).

2.8    Extension of Commitment Termination Date; Conversion to Term Loans.

(a)    Requests for Extension. Not earlier than 90 days prior to, nor later than
60 days prior to, any anniversary of the Effective Date, the Borrower may, upon
notice to the Administrative Agent (which shall promptly notify the Banks),
request an extension of the Commitment Termination Date then in effect
(“Existing Termination Date”) for a period of up to

 

22



--------------------------------------------------------------------------------

364 days. The Borrower shall be deemed to have withdrawn any request to extend
the Existing Termination Date if it delivers or is required to deliver a notice
of election to convert the Loans to Term Loans pursuant to Section 2.8(g).

(b)    Bank Elections to Extend. Within 20 days of delivery of such notice by
the Administrative Agent, each Bank shall notify the Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Bank’s sole and absolute discretion). Any Bank not responding
within the above time period shall be deemed not to have consented to such
extension (any such Bank and any Bank not consenting to such extension, a
“Non-Extending Bank”).

(c)    Notification by the Administrative Agent. The Administrative Agent shall
notify the Borrower and the Banks of the Banks’ responses not later than 30 days
after receipt by the Administrative Agent of the Borrower’s notice of such
extension request (or, if such date is not a Business Day, on the next preceding
Business Day).

(d)    Additional Banks. Subject to satisfaction of the minimum extension
requirements under Section 2.8(e), the Borrower shall have the right on or
before the Existing Termination Date to replace each Non-Extending Bank with,
and add as “Banks” under this Agreement in place thereof, one or more Purchasing
Banks (each, an “Additional Bank”) as provided in Sections 6.6 and 13.5(c), each
of which Additional Banks shall have entered into a Transfer Supplement pursuant
to which such Additional Bank shall, effective as of the Existing Commitment
Termination Date, undertake a Commitment (and, if any such Additional Bank is
already a Bank, its Commitment shall be in addition to such Bank’s Commitment
hereunder on such date).

(e)    Minimum Extension Requirement. The Existing Termination Date shall be
extended only if Banks holding Commitments (not including the newly undertaken
commitments of the Additional Banks) that aggregate more than 50% of the
aggregate amount of the Commitments (not including the commitments of the
Additional Banks) shall have agreed to extend the Existing Commitment
Termination Date. All Banks committed to lend to the Borrower (after giving
effect to any Additional Banks) are hereafter referred to as “Extending Banks”.
If so extended, the Commitment Termination Date, as to the Extending Banks,
shall be a requested date up to 364 days from the Existing Termination Date then
in effect, effective as of such Existing Termination Date (such Existing
Termination Date being the “Commitment Extension Effective Date”). The
Administrative Agent and the Borrower shall promptly confirm to the Banks such
extension and the Commitment Extension Effective Date.

(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the Commitment Extension Effective Date (in sufficient
copies for each Bank) signed by an Authorized Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower’s Board of
Directors or Funding Committee, as the case may be, approving or consenting to
such extension and (ii) certifying that, before and after giving effect to such
extension, (A) the representations and warranties of the Borrower contained in
Section 8 are true and correct in all material respects (except, if a qualifier
relating to materiality, Material Adverse Effect or similar concept applies to
any representation or warranty, such representation or

 

23



--------------------------------------------------------------------------------

warranty shall be true and correct in all respects) on and as of the Commitment
Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.8, the representations and warranties contained in Section 8.4(b)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 9.1(a), and (B) no Default or Event of Default exists. The Borrower
shall prepay any Committed Loans outstanding on the Commitment Extension
Effective Date (and pay any additional amounts required pursuant to Section 6.5)
to the extent necessary to keep outstanding Committed Loans ratable with any
revised and new Pro Rata Shares of all the Banks.

(g)    Term Loan Conversion. Not later than 10 Business Days prior to the
Commitment Termination Date, the Borrower may, upon notice to the Administrative
Agent (which shall promptly notify the Banks), elect to convert on the
Commitment Termination Date any Loans that shall have been borrowed in
accordance with Section 2.1 and remain outstanding as of the date of conversion
into Term Loans payable on the date (the “Term Maturity Date”) selected by the
Borrower, but in no event later than one year from the Commitment Termination
Date. Concurrently with delivering any borrowing request for Eurodollar Loans
with an Interest Period ending after the Commitment Termination Date the
Borrower shall deliver a notice to the Administrative Agent that it elects to
convert the Loans into term Loans in accordance with the preceding sentence. If
the Borrower so elects to convert the Loans made to it to term Loans, subject to
the satisfaction of the conditions precedent contained in this Section 2.8(g),
the maturity date of the Loans so converted shall automatically be extended to
the Term Maturity Date effective as of the Commitment Termination Date then in
effect (such existing Commitment Termination Date being the “Term Extension
Effective Date”), and, on and after the Term Extension Effective Date, the Loans
made to the Borrower shall be term Loans that (i) may not be reborrowed once
repaid, (ii) bear interest on the outstanding principal amount thereof in
accordance with Section 4.2 and (iii) are payable in full on the Term Maturity
Date. The Administrative Agent and the Borrower shall promptly confirm to the
Banks such extension and the Term Extension Effective Date. As conditions
precedent to such extension, (A) the Borrower shall pay to the Administrative
Agent the Term Loan Conversion Fee, (B) the Borrower shall deliver to the
Administrative Agent a certificate dated as of the Term Extension Effective Date
(in sufficient copies for each Bank) signed by an Authorized Officer of the
Borrower certifying that no Default or Event of Default exists and attaching the
resolutions adopted by the Borrower’s Board of Directors or Funding Committee,
as the case may be, approving or consenting to such conversion and extension,
and (C) as of the Term Extension Effective Date, any outstanding Money Market
Loans made to the Borrower shall have been prepaid, to the extent permitted by
Section 3.2, or repaid in accordance with this Agreement, and if such prepayment
or repayment is to be made in whole or in part from Committed Loans, such
Committed Loans shall have been made at least one Business Day prior to the Term
Extension Effective Date.

(h)    Updated Schedule 1. Promptly after each such extension, the
Administrative Agent shall prepare and deliver to the Banks an updated Schedule1
to this Agreement, listing the Banks, Commitments and Pro Rata Share after
giving effect to such extension.

 

24



--------------------------------------------------------------------------------

(i)    Conflicting Provisions. This Section 2.8 shall supersede any provisions
in Section 13.4 or Section 5.7 to the contrary.

2.9    Defaulting Banks.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable Law:

(i)    Waivers and Amendments. Such Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Banks” and
Section 13.4.

(ii)    Defaulting Bank Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Bank pursuant to Section 5.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Bank to the Administrative Agent
hereunder; second, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Bank’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Bank against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Bank as
a result of such Defaulting Bank’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Bank or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Bank
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 7.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Banks on
a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Bank until such time as all Loans are held by the Banks pro rata in
accordance with the Commitments hereunder. Any payments, prepayments or other
amounts paid or payable to a Defaulting Bank that are applied (or held) to pay
amounts owed by a Defaulting Bank shall be deemed paid to and redirected by such
Defaulting Bank, and each Bank irrevocably consents hereto.

(iii)    Certain Fees. Each Defaulting Bank shall be entitled to receive fees
payable under Sections 2.7 for any period during which that Bank is a Defaulting
Bank only to extent allocable to the sum of the outstanding principal amount of
the Committed Loans funded by it.

 

25



--------------------------------------------------------------------------------

(b)    Defaulting Bank Cure. If the Borrower and the Administrative Agent agree
in writing that a Bank is no longer a Defaulting Bank, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Bank will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Bank or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans to be held on a pro rata
basis by the Banks in accordance with their Pro Rata Share, whereupon such Bank
will cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Bank.

Section 3.    Borrowings and Prepayments.

3.1    Borrowings. The Borrower shall give the Administrative Agent notice of
each borrowing of Committed Loans to be made hereunder as provided in
Section 5.5. Not later than 1:30 p.m. New York time on the date specified for
each such borrowing hereunder, each Bank shall make available the amount of the
Committed Loan to be made by it on such date to the Administrative Agent, at the
Administrative Office, in immediately available funds, for the account of the
Borrower. The Borrower shall give the Administrative Agent notice of each
borrowing of Money Market Loans to be made hereunder as provided in Section
2.3(f). Not later than 2:30 p.m. New York time on the date specified for each
such borrowing hereunder, each Bank whose offer to make Money Market Loans has
been accepted shall make available the amount of the Money Market Loan to be
made by it on such date to the Administrative Agent, at the Administrative
Office, in immediately available funds, for the account of the Borrower. The
amounts so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower by depositing
the same, in immediately available funds, in an account specified by the
Borrower or, if no such account is specified, in an account of the Borrower
maintained with the Administrative Agent at the Administrative Office.

3.2    Prepayments of Loans. The Borrower shall have the right to prepay
Committed Loans at any time or from time to time; provided, that (a) the
Borrower shall give the Administrative Agent notice of each such prepayment as
provided in Section 5.5 and (b) prepayments of Eurodollar Loans shall be made
together with all amounts payable pursuant to Section 6.5. The Borrower may not
prepay Money Market Loans prior to the last day of the Interest Period
applicable thereto without the consent of the Bank or Banks holding such Money
Market Loans.

 

26



--------------------------------------------------------------------------------

Section 4.    Payments of Principal and Interest.

4.1    Maturity of Loans. Subject to Section 2.8(g), each Loan other than a
Money Market Loan shall mature, and the Borrower hereby promises to pay to the
Administrative Agent for the account of each Bank the outstanding principal of
each such Loan made by such Bank, on the Commitment Termination Date. Each Money
Market Loan shall mature, and the Borrower hereby promises to pay to the
Administrative Agent for the account of each Bank the outstanding principal
amount of each Money Market Loan made by such Bank, on the last day of the
Interest Period applicable to such Money Market Loan.

4.2    Interest. The Borrower hereby promises to pay to the Administrative Agent
for the account of each Bank interest on the unpaid principal amount of each
Loan made by such Bank for the period commencing on the date of such Loan to but
excluding the date such Loan shall be paid in full, at the following rates per
annum:

(a)    If such Loan is a Base Rate Loan, the Base Rate plus the Applicable
Margin.

(b)    If such Loan is a Eurodollar Loan, for each Interest Period relating
thereto, LIBOR for such Loan for such Interest Period plus the Applicable
Margin.

(c)    If such Loan is a Money Market LIBOR Loan, LIBOR for such Loan for the
Interest Period therefor plus (or minus) the Money Market Margin quoted by the
Bank making such Loan in accordance with Section 2.3.

(d)    If such Loan is a Money Market Absolute Rate Loan, the Money Market
Absolute Rate for such Loan for the Interest Period therefor quoted by the Bank
making such Loan in accordance with Section 2.3.

Notwithstanding the foregoing, the Borrower hereby promises to pay to the
Administrative Agent for the account of each Bank interest on any principal of
any Loan made by such Bank and on any other amount payable by the Borrower
hereunder to or for the account of such Bank (including, to the extent permitted
by applicable law, overdue interest) during the continuance of an Event of
Default at the applicable Post-Default Rate before as well as after judgment and
before and after the commencement of a proceeding under the Bankruptcy Code or
any similar debtor relief law. Accrued interest on each Loan shall be payable on
the last day of each Interest Period for such Loan (and, if such Interest Period
exceeds three months’ duration, quarterly, commencing on the first quarterly
anniversary of the first day of such Interest Period) and, upon the prepayment
thereof (but only on the principal so prepaid), except that interest payable at
the Post-Default Rate shall be payable from time to time on demand of the
Administrative Agent and interest on any Eurodollar Loan or Money Market Loan
that is converted into a Base Rate Loan (pursuant to Section 6.4) shall be
payable on the date of conversion (but only to the extent so converted).
Promptly after the determination of any interest rate provided for herein or any
change therein, the Administrative Agent shall notify the Borrower and the Banks
to which such interest is payable.

4.3    Interest Periods. With respect to any Loan, the term “Interest Period”
shall mean:

 

27



--------------------------------------------------------------------------------

(a)    With respect to any Eurodollar Loans, each period commencing on the date
such Loans are made, converted from a Loan of another type or continued and
ending on the same day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select as provided in Section 5.5.

(b)    Subject to Section 4.3(c), with respect to any Base Rate Loans, each
period commencing on (i) the date such Loans are made or converted from Loans of
another type, or (ii) if outstanding beyond the end of the first Interest Period
applicable thereto, the last day of the immediately preceding Interest Period,
and ending on the day which is the next succeeding Quarterly Date thereafter.

(c)    With respect to Base Rate Loans converted from Money Market Loans
pursuant to Section 6.4, prior to the last day of the Interest Period applicable
thereto, the period commencing on the date of such conversion and ending on the
day the Interest Period for such Money Market Loan would have ended had such
conversion not occurred (on which date such Base Rate Loan shall be due and
payable in accordance with Sections 4.1 and 6.4).

(d)    With respect to any Money Market LIBOR Loans, each period commencing on
the date such Loans are made and ending on the same day in the first, second,
third or sixth calendar month thereafter as the Borrower may select as provided
in Section 2.3.

(e)    With respect to any Money Market Absolute Rate Loans, each period
commencing on the date such Loans are made and ending on the number of days
thereafter (but not less than seven days nor more than 360 days) as the Borrower
may select as provided in Section 2.3.

(f)    Notwithstanding the foregoing:

(i)    (x) each Interest Period which would otherwise end on a day which is not
a Business Day shall end on the next succeeding Business Day (or, in the case of
an Interest Period for Eurodollar Loans or Money Market LIBOR Loans, if such
next succeeding Business Day falls in the next succeeding calendar month, on the
immediately preceding Business Day); (y) no more than six Interest Periods for
all Eurodollar Loans and Money Market LIBOR Loans shall be in effect at the same
time (for which purpose Interest Periods described in different paragraphs above
shall be different Interest Periods even if they are coterminous); and
(z) subject to Section 4.3(f)(iii), no Interest Period shall extend beyond the
Commitment Termination Date;

(ii)    The Borrower may (x) continue any Eurodollar Loan as such, or convert
any Eurodollar Loan into a Base Rate Loan, in each case, effective upon the last
day of the Interest Period then applicable thereto, or (y) convert any Base Rate
Loan into a Eurodollar Loan (provided, in each case, that no Event of Default
shall then exist), by giving notice in accordance with Section 5.5 as if such
continuation or conversion were the borrowing of a Loan of the type into which
such Loan is being converted (or, in the case of a continuation, of a Eurodollar
Loan); and references to notices of borrowing or to borrowings in Sections 5.4
and 5.5 and in the definition of “Business Day” shall include, respectively,
notices of continuation or conversion and continuations or conversions. If,

 

28



--------------------------------------------------------------------------------

in connection with any continuation of or conversion into a Eurodollar Loan, the
Borrower neglects to elect an Interest Period therefor, the Borrower shall be
deemed to have requested an Interest Period of one month. The provisions of
Sections 6.1, 6.2, 6.3, 6.4 and 6.5 shall apply to voluntary continuations of
and conversions into Eurodollar Loans as if such continuation or conversion were
the making (or borrowing, as the case may be) of a Eurodollar Loan; and

(iii)    The Borrower may select an Interest Period for a Eurodollar Loan which
would begin before and end after the Commitment Termination Date only if it has
previously delivered, or delivers concurrently with the applicable borrowing
request, an election to convert such Loan to a Term Loan thereby extending the
maturity date of such Loan to the Term Maturity Date pursuant to Section 2.8(g).
No Interest Period with respect to a Term Loan shall extend beyond the Term
Maturity Date.

Section 5.    Payments; Pro Rata Treatment; Computations; Etc.

5.1    Payments. Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrower hereunder and
under the Notes shall be made in Dollars, in immediately available funds,
without set-off, counterclaim or deduction of any kind to the Administrative
Agent at the Administrative Office, not later than 2:00 p.m. New York time on
the date such payment shall become due (each such payment made on such due date
but after such time shall be deemed to have been made on the next succeeding
Business Day). If a new Loan is to be made by any Bank on a date the Borrower is
to repay any principal of an outstanding Loan of such Bank, such Bank shall
apply the proceeds of such new Loan to the payment of the principal to be repaid
and only an amount equal to the excess of the principal to be borrowed over the
principal to be repaid, subject to Section 7.2, shall be made available by such
Bank to the Administrative Agent as provided in Section 3.1 or paid by the
Borrower to the Administrative Agent pursuant to this Section 5.1, as the case
may be. The Borrower shall, at the time of making each payment hereunder or
under any Note, specify to the Administrative Agent the Loans or other amounts
payable by the Borrower hereunder to which such payment is to be applied (and in
the event that it fails to so specify, or if a Default has occurred and is
continuing, the Administrative Agent may apply such payment in the manner
determined by the Required Banks, but subject to Section 5.2). Each payment
received by the Administrative Agent hereunder or under any Note for the account
of a Bank shall be paid promptly to such Bank, in immediately available funds,
for the account of such Bank’s Applicable Lending Office for the Loan in respect
of which such payment is made. If the due date of any payment hereunder or under
any Note would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for any principal so extended for the period of such extension.

5.2    Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each borrowing from the Banks under Section 2.1 shall be made by the Banks
and each payment of Facility Fees under Section 2.7 , shall be made for the
account of the Banks, and each reduction of the Commitments under Section 2.2
shall be applied to the Commitments of the Banks, in each case, according to
their respective Pro Rata Share, (b) each payment of principal of or interest on
Committed Loans by the Borrower of a particular type shall be made to the

 

29



--------------------------------------------------------------------------------

Administrative Agent for the account of the Banks holding Loans of such type pro
rata in accordance with the respective unpaid principal amounts of such
Committed Loans held by such Banks and (c) if an Event of Default has occurred
and is continuing, each payment of principal of or interest on Money Market
Loans by the Borrower shall be made to the Administrative Agent for the account
of the Banks holding Money Market Loans pro rata in accordance with the
respective unpaid principal amounts of such Money Market Loans held by such
Banks.

5.3    Computations. Interest on Eurodollar Loans, Money Market Loans, Base Rate
Loans determined by using the Federal Funds Rate or LIBOR and Facility Fees
shall be computed on the basis of a year of 360 days and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such interest or Facility Fees are payable and interest on Base Rate Loans
(other than Base Rate Loans determined by using the Federal Funds Rate and
LIBOR) shall be computed on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed (including the first day but excluding the last
day) occurring in the period for which such interest is payable.

5.4    Certain Minimum Amounts. Each partial reduction in the Commitments, and
each borrowing or prepayment of principal of Committed Loans shall be in an
amount equal to the relevant minimum amounts or corresponding larger whole
multiples specified below:

 

     Minimum Amount      Multiples of  

Reduction of Commitments

   $ 10,000,000      $ 1,000,000  

Borrowing of:

     

Base Rate Loans

   $ 10,000,000      $ 1,000,000  

Eurodollar Loans

   $ 10,000,000      $ 1,000,000  

Prepayment of:

     

Base Rate Loans

   $ 10,000,000      $ 1,000,000  

Eurodollar Loans

   $ 10,000,000      $ 1,000,000  

Borrowings of Base Rate Loans may be in any amount if such borrowing exhausts
the full remaining amount of the Commitments. Borrowings or prepayments of Loans
of different types or, in the case of Eurodollar Loans, having different
Interest Periods at the same time hereunder shall be deemed separate borrowings
or prepayments for the purposes of the foregoing, one for each type or Interest
Period. Anything in this Agreement to the contrary notwithstanding, the
aggregate principal amount of Eurodollar Loans having the same Interest Period
shall be at least equal to the minimum amount set forth above.

5.5    Certain Notices. Notices by the Borrower to the Administrative Agent of
terminations or reductions of Commitments, of borrowings and prepayments of
Committed Loans shall be irrevocable and shall be effective only if received by
the Administrative Agent not later than 12:00 p.m. New York time or 3:00 p.m.
New York time in the case of a prepayment of Base Rate Loans) on the number of
Business Days prior to the date of the relevant termination, reduction,
borrowing or prepayment specified below:

 

     Number of Business
Days Prior Notice  

Termination or reduction of Commitments

     3  

Borrowing of:

  

Base Rate Loans

     0  

Eurodollar Loans

     3  

Prepayment of:

  

Base Rate Loans

     1  

Eurodollar Loans

     3  

 

30



--------------------------------------------------------------------------------

Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced. Each such notice of borrowing or
prepayment shall specify the Loans to be borrowed or prepaid and the amount
(subject to Section 5.4) and type of the Loans to be borrowed or prepaid and the
date of borrowing or prepayment (which shall be a Business Day) and, with
respect to borrowings of Eurodollar Loans, the Interest Period therefor. The
Administrative Agent shall promptly notify the Banks of the contents of each
such notice. In the event that the Borrower fails to select the duration of any
Interest Period for Eurodollar Loans within the time period as provided in this
Section 5.5, such Loans shall be made as Base Rate Loans.

5.6    Non-Receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Bank or the Borrower (each, a
“Payor”) prior to the time at which such Bank is to make payment to the
Administrative Agent of the proceeds of a Loan to be made by it hereunder or the
Borrower is to make a payment to the Administrative Agent for the account of one
or more of the Banks, as the case may be (such payment being herein called the
“Required Payment”), which notice shall be effective upon receipt, that such
Payor does not intend to make the Required Payment to the Administrative Agent,
the Administrative Agent may assume that the Required Payment has been made and
may, in reliance upon such assumption (but shall not be required to), make the
amount thereof available to the intended recipient on such date and, if the
Payor has not in fact made the Required Payment to the Administrative Agent, the
recipient (whether a Bank or the Borrower) of such payment made by the
Administrative Agent shall, on demand, repay to the Administrative Agent the
amount made available to it together with interest thereon in respect of each
day during the period commencing on the date (the “Advance Date”) such amount
was so made available by the Administrative Agent to such recipient until the
date the Administrative Agent recovers such amount at a rate per annum equal to
the Federal Funds Rate for such day. If such recipient fails promptly to repay
the Administrative Agent the amount received by it, the Administrative Agent
shall be entitled to recover (without duplication) such amount, on demand, from
the Payor, together with interest as aforesaid, provided that if neither the
recipient nor the Payor shall return the Required Payment to the Administrative
Agent within three Business Days of the Advance Date, then, retroactively to the
Advance Date, the Payor and the recipient shall each be obligated to pay
interest on the Required Payment as follows:

(i)    if the Required Payment shall represent a payment to be made by the
Borrower to the Banks, the Borrower and the recipient shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the Post-Default Rate (and, in case the recipient shall return the
Required Payment to the Administrative Agent, without limiting the obligation of
the Borrower under Section 4.2 hereof to pay interest to such recipient at the
Post-Default Rate in respect of the Required Payment); and

 

31



--------------------------------------------------------------------------------

(ii)    if the Required Payment shall represent proceeds of a Loan to be made by
the Banks to the Borrower, the Payor and the Borrower shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the rate of interest provided for such Required Payment pursuant to
Section 4.2 hereof (and, in case the Borrower shall return the Required Payment
to the Administrative Agent, without limiting any claim the Borrower may have
against the Payor in respect of the Required Payment).

5.7    Sharing of Payments, Etc. If any Bank shall effect payment, in cash or
otherwise, of any Facility Fees or any principal of or interest on a Loan made
by it to the Borrower under this Agreement through the exercise of any right of
set-off, bankers’ lien, counterclaim or similar right, and such Bank shall have
received a greater percentage, in cash or otherwise, of the Facility Fees or the
principal or interest then due hereunder to such Bank in respect of its Loans
than the percentage received by any other Bank, it shall promptly purchase from
the other Banks participations in the Loans made by the other Banks in such
amounts, and make such other adjustments from time to time as shall be equitable
to the end that all the Banks shall share the benefit of such payment pro rata
in accordance with the unpaid Facility Fees, principal and interest on the Loans
held by each of them. To such end all the Banks shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Bank so purchasing a participation in the Loans made by the other Banks
under this Section 5.7 may to the extent permitted by applicable law exercise
all rights of set-off, bankers’ lien, counterclaim or similar rights with
respect to such participation as fully as if such Bank were a direct holder of
Loans in the amount of such participation. Nothing contained herein shall
require any Bank to exercise any such right or shall affect the right of any
Bank to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrower. The Borrower
agrees, to the fullest extent it may effectively do so under applicable law,
that any holder of a participation in a Loan, whether or not acquired pursuant
to the foregoing arrangements, may to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such holder of a participation were a
direct creditor of the Borrower in the amount of such participation. In the
event that any Defaulting Bank shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.9 and,
pending such payment, shall be segregated by such Defaulting Bank from its other
funds and deemed held in trust for the benefit of the Administrative Agent and
the Banks, and (y) the Defaulting Bank shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Bank as to which it exercised such right of setoff.

 

32



--------------------------------------------------------------------------------

Section 6.    Yield Protection and Illegality.

6.1    Additional Costs. (a) If, due to any Regulatory Change, there shall be
any increase in the cost to any Bank of agreeing to make or making, funding or
maintaining Eurodollar Loans or Money Market Loans (other than Non-Excluded
Taxes), then the Borrower with respect to its Eurodollar Loans or Money Market
Loans shall from time to time, within thirty (30) days of a demand by such Bank
(with a copy of such demand to the Administrative Agent), pay directly to such
Bank additional amounts sufficient to reimburse such Bank for such increased
cost (“Additional Costs”). Each Bank will notify the Borrower of any event which
will entitle such Bank to compensation pursuant to this Section 6.1(a) as
promptly as practicable after it obtains knowledge thereof (provided that
failure or delay on the part of any Bank to demand compensation pursuant to this
Section 6.1(a) shall not constitute a waiver of such Bank’s right to demand such
compensation; provided, however, that the Borrower shall not be required to
compensate such Bank for such Additional Costs if such Bank obtained knowledge
of such Additional Costs more than 180 days prior to the date that such Bank
notifies the Borrower of such Additional Costs; provided, further, that, if the
Regulatory Change giving rise to such Additional Costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof), and will, use its reasonable efforts to designate a
different Applicable Lending Office for the Loans of such Bank affected by such
event if such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole discretion of such Bank, be
disadvantageous to the Bank or contrary to its policies. Each Bank will furnish
the Borrower with a certificate (with a copy to the Administrative Agent)
setting forth the basis and amount of each request by such Bank for compensation
under this Section 6.1(a). If any Bank requests compensation from the Borrower
under this Section 6.1(a), the Borrower may, by notice to such Bank (with a copy
to the Administrative Agent), suspend the obligation of such Bank to make
additional Loans of the type with respect to which such compensation is
requested until the Regulatory Change giving rise to such request ceases to be
in effect (in which case the provisions of Section 6.4 hereof shall be
applicable).

(b)    Without limiting the effect of the foregoing provisions of this
Section 6.1, in the event that, by reason of any Regulatory Change, any Bank
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Bank which includes deposits by reference to which the interest rate on
Eurodollar Loans or Money Market Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Bank
which includes Eurodollar Loans or Money Market Loans or (ii) becomes subject to
restrictions on the amount of such a category of liabilities or assets which it
may hold, then, if such Bank so elects by notice to the Borrower (with a copy to
the Administrative Agent), the obligation of such Bank to make Loans of such
type hereunder shall be suspended until the date such Regulatory Change ceases
to be in effect (in which case the provisions of Section 6.4 shall be
applicable).

(c)    Without limiting the effect of the foregoing provisions of this
Section 6.1 (but without duplication), the Borrower shall pay directly to each
Bank from time to time within thirty (30) days of any request such amounts as
such Bank may determine after the date hereof to be necessary to compensate such
Bank for any costs which it determines are attributable to the maintenance by it
or any of its affiliates pursuant to any Regulatory Change of capital or
liquidity requirements in respect of its Loans hereunder or its obligation to
make Loans

 

33



--------------------------------------------------------------------------------

hereunder (such compensation to include, without limitation, an amount equal to
any reduction in return on assets or equity of such Bank to a level below that
which it could have achieved but for such Regulatory Change). Each Bank will
notify the Borrower if it is entitled to compensation pursuant to this Section
6.1(c) as promptly as practicable; provided, that failure or delay on the part
of any Bank to demand compensation pursuant to this Section 6.1(c) shall not
constitute a waiver of such Bank’s right to demand such compensation; provided,
however, that the Borrower shall not be required to compensate such Bank for
such costs if such Bank obtained knowledge of such costs more than 180 days
prior to the date that such Bank notifies the Borrower of such costs; provided,
further, that, if the Regulatory Change giving rise to such costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. Each Bank will furnish the
Borrower with a certificate setting forth the basis and amount of each request
by such Bank for compensation under this Section 6.1(c).

(d)    Determinations and allocations by any Bank for purposes of this
Section 6.1 of the effect of any Regulatory Change pursuant to Sections 6.1(a)
or (b), or the effect of capital or liquidity maintained pursuant to Section
6.1(c), on its costs of making or maintaining Loans or on amounts received or
receivable by it in respect of Loans, and of the additional amounts required to
compensate such Bank in respect of any Additional Costs, shall be conclusive
(absent manifest error), provided that such determinations are made on a
reasonable basis.

6.2    Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any interest rate for
any Eurodollar Loans or any Money Market LIBOR Loans for any Interest Period
therefor:

(a)    the Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of “LIBOR” in Section 1 hereof are not being provided in
the relevant amounts or for the relevant maturities or that adequate and fair
means do not otherwise exist for purposes of determining the rate of interest
for such Loans as provided in this Agreement; or

(b)    the Required Banks (or any Bank that has outstanding a Money Market Quote
with respect to a Money Market LIBOR Loan) determine (which determination shall
be conclusive) and notify the Administrative Agent that the relevant rates of
interest referred to in the definition of “LIBOR” in Section 1 hereof upon the
basis of which the rate of interest for such Loans for such Interest Period is
to be determined do not accurately reflect the cost to the Banks of making or
maintaining such Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Bank prompt
notice thereof, and so long as such condition remains in effect, the Banks (or
such Bank with an outstanding Money Market Quote, as the case may be) shall be
under no obligation to make Loans of such type.

6.3    Illegality. Notwithstanding any other provision in this Agreement, in the
event that it becomes unlawful, or any Governmental Authority shall assert that
it is unlawful, for any Bank or its Applicable Lending Office to (a) honor its
obligation to make Eurodollar Loans or Money Market Loans hereunder, or
(b) maintain Eurodollar Loans or Money Market Loans hereunder, then such Bank
shall promptly notify the Borrower thereof (with a copy to the

 

34



--------------------------------------------------------------------------------

Administrative Agent) and such Bank’s obligation to make Eurodollar Loans shall
be suspended until such time as such Bank may again make and maintain Eurodollar
Loans (in which case the provisions of Section 6.4 shall be applicable), and
such Bank shall no longer be obligated to make any Money Market Loans that it
has offered to make.

6.4    Treatment of Affected Loans. If the obligation of any Bank to make
Eurodollar Loans or Money Market Loans shall be suspended pursuant to Sections
6.1 or 6.3 (loans of such type being herein called “Affected Loans” and such
type being herein called the “Affected Type”), all Loans (other than Money
Market Loans) which would otherwise be made by such Bank as Loans of the
Affected Type shall be made instead as Base Rate Loans and, if an event referred
to in Sections 6.1(b) or 6.3 has occurred and such Bank so requests by notice to
the Borrower with a copy to the Administrative Agent, all Affected Loans of such
Bank then outstanding shall be automatically converted into Base Rate Loans on
the last day of the Interest Period applicable thereto or if required by
applicable law on such earlier date specified by such Bank in such notice and,
to the extent that Affected Loans are so made (or converted), all payments of
principal which would otherwise be applied to such Bank’s Affected Loans shall
be applied instead to such Loans.

6.5    Compensation. The Borrower shall pay to the Administrative Agent for the
account of each Bank upon the request of such Bank through the Administrative
Agent, such amount or amounts as shall compensate such Bank for any loss, cost
or expense incurred by such Bank as a result of:

(a)    any payment, prepayment or conversion (in each case, whether voluntary or
involuntary) of a Eurodollar Loan or a Money Market Loan made by such Bank on a
date other than the last day of an Interest Period for such Loan; or

(b)    any failure by the Borrower to borrow or prepay a Eurodollar Loan or
Money Market Loan to be made by such Bank on the date for such borrowing or
prepayment specified in the relevant notice of borrowing or prepayment under
Sections 2.3 or 5.5;

such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the principal
amount so paid, prepaid or converted or not borrowed or prepaid for the period
from the date of such payment, prepayment or conversion or failure to borrow or
prepay to the last day of the then current Interest Period for such Loan (or, in
the case of a failure to borrow or prepay, the Interest Period for such Loan
which would have commenced on the date of such failure to borrow or prepay) at
the applicable rate of interest for such Loan provided for herein over (y) the
amount of interest (as reasonably determined by such Bank) such Bank would have
paid on eurodollar deposits of amounts comparable to the principal amount so
paid, prepaid or converted or not borrowed or prepaid and maturities comparable
to the period from the date of such payment, prepayment or conversion or failure
to borrow or prepay to the date described in (x) above placed with it by leading
banks in the London interbank market (if such Loan is a Eurodollar Loan or a
Money Market LIBOR Loan) or the United States secondary certificate of deposit
market (if such Loan is a Money Market Absolute Rate Loan) for Dollar deposits
of leading banks in amounts comparable to such principal amount and with
maturities comparable to such period (as reasonably determined by such Bank). A
determination by such Bank as to the amounts payable to it pursuant to the
foregoing shall be conclusive so long as made reasonably and in good faith and
without manifest error.

 

35



--------------------------------------------------------------------------------

6.6    Replacement Banks. (a) So long as no Default shall have occurred and be
continuing, the Borrower may, at any time, replace any Bank that has requested
compensation from the Borrower pursuant to Section 6.1 or 6.7 hereof, or whose
obligation to make additional Eurodollar or Money Market Loans has been
suspended pursuant to Section 6.1(b) or 6.3 hereof, or any Bank that is a
Defaulting Bank (any such Bank being herein called an “Affected Bank”) by giving
not less than 10 Business Days’ prior notice to the Administrative Agent (which
shall promptly notify such Affected Bank and each other Bank) that it intends to
replace such Affected Bank with one or more other lenders (including any Bank)
selected by the Borrower and acceptable to the Administrative Agent (which shall
not unreasonably withhold its consent). The method (whether by assignment or
otherwise) of and documentation for such replacement shall be either a Transfer
Supplement substantially in the form of Exhibit I or otherwise acceptable to the
Affected Bank and the Administrative Agent (which shall not unreasonably
withhold their consent and shall cooperate with the Borrower in effecting such
replacement). Upon the effective date of any replacement under this Section
6.6(a) (and as a condition thereto), the Borrower shall, or shall cause the
replacement lender(s) to, pay to the Affected Bank being replaced any amounts
owing to such Affected Bank hereunder (including, without limitation, interest,
Facility Fees, compensation and additional amounts under this Section 6, in each
case accrued to the effective date of such replacement), whereupon each
replacement lender shall become a “Bank” for all purposes of this Agreement
having a Commitment in the amount of such Affected Bank’s Commitment assumed by
it, and such Commitment of the Affected Bank being replaced shall be terminated
upon such effective date and all of such Affected Bank’s rights and obligations
under this Agreement shall terminate (provided that the obligations of the
Borrower under Sections 6.1, 6.5, 6.7 and 13.3 hereof to such Affected Bank
shall survive such replacement as provided in Section 13.6).

(b)    So long as no Default shall have occurred and be continuing, if at any
time a Bank, together with its Affiliates, holds more than 15% of the total
Commitments and/or Loans (any such Bank, together with its Affiliates, an
“Excess Bank” and such amount in excess of 15% of the total Commitments and/or
Loans, the “Excess Amount”), the Borrower may request that the Excess Bank
assign the Excess Amount to one or more Non-Excess Banks so that after giving
effect to such assignment the assignor Bank is no longer an Excess Bank and the
assignee Banks are not Excess Banks. A “Non-Excess Bank” means a lender
(including any Bank) selected by the Borrower and, in the case of a lender that
is not an existing Bank, acceptable to the Administrative Agent (which shall not
unreasonably withhold its consent). The method of and documentation for such
assignment shall be a Transfer Supplement substantially in the form of Exhibit
I. Upon the effective date of any assignment under this Section 6.6(b) (and as a
condition thereto), the Borrower shall cause the Non-Excess Bank to, assume, in
the case of Commitments, and pay, in the case of Loans to the Excess Bank its
portion of the Excess Amounts so being assigned (including interest, Facility
Fees, compensation and additional amounts under this Section 6, in each case
accrued to the effective date of such assignment). In the case of a lender that
was not a Bank prior to the assignment, such lender shall become a “Bank” for
all purposes of this Agreement having a Commitment in the amount of the
Commitment assumed by it, and such Commitment of the Excess Bank being assigned
shall be terminated upon such effective date.

 

36



--------------------------------------------------------------------------------

6.7    Taxes. (a) Except as expressly provided in Section 6.7(b), all payments
(whether of principal, interest, fees, reimbursements or otherwise) by the
Borrower under this Agreement and the Notes shall be made without set-off or
counterclaim and shall be made free and clear of and without deduction or
withholding for any present or future tax, levy, impost or any other similar
charge and all interest, penalties or similar liabilities with respect thereto
(“Taxes”), if any, now or hereafter imposed by the United States government or
any taxing authority thereof other than (i) income or franchise taxes imposed on
(or measured by) net income or net earnings by any such tax authority, (ii) any
Taxes attributable to such Bank’s failure to comply with the provisions of
Section 13.5(b) relating to the maintenance of a Participant Register and
(iii) any U.S. federal withholding Taxes imposed under FATCA (all such
non-excluded taxes, levies, imposts and other similar amounts, “Non-Excluded
Taxes”). In the event that any Non-Excluded Taxes are required by law to be
deducted or withheld from any payments by the Borrower, the Borrower shall pay
to the Administrative Agent, on the date of each such payment, such additional
amounts as may be necessary in order that the net amounts received by
Administrative Agent and the Banks after such deduction or withholding shall
equal the amounts which would have been received if such deduction or
withholding were not required, provided that the Borrower shall not be required
to pay such additional amounts to any Non-U.S. Bank unless such Bank complies
with the provisions of clause (b) below. The Borrower shall confirm that all
applicable Non-Excluded Taxes, if any, imposed on this Agreement and the Notes
or transactions hereunder shall have been properly and legally paid by it to the
appropriate taxing authorities by sending official tax receipts or notarized
copies of such receipts to the Administrative Agent within 30 days after payment
of any applicable Non-Excluded Taxes. For purposes of this Section 6.7, the term
“law” shall include FATCA.

(b)    With respect to each Bank and SPC (including each Purchasing Bank that
becomes a party to this Agreement pursuant to Section 13.5(c)) which is
organized under the laws of a jurisdiction outside the United States (a
“Non-U.S. Bank”), on or prior to the first date on which such Bank becomes a
party to this Agreement, each such Bank shall provide the Administrative Agent
and the Borrower with the Internal Revenue Service Form W-8 BEN or Form W-8 ECI
or any subsequent versions thereof or successors thereto certifying as to such
Bank’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to such Bank
hereunder. In addition, each Bank that is a United States person under Section
7701(a)(30) of the Internal Revenue Code for U.S. federal income tax purposes (a
“U.S. Bank”), on or prior to the date of its execution of this Agreement in the
case of each U.S. Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank (including,
without limitation, a Purchasing Bank that is an assignee or transferee of an
interest under this Agreement pursuant to Section 13.5), shall provide the
Administrative Agent and the Borrower with its Internal Revenue Service Form W-9
or any subsequent versions thereof or successors thereto certifying as to such
U.S. Bank’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to such U.S. Bank
hereunder. If a payment (whether of principal, interest, fees, reimbursements or
otherwise) by the Borrower under this Agreement and the Notes would be subject
to U.S. federal withholding tax imposed by FATCA if the applicable Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Bank shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the

 

37



--------------------------------------------------------------------------------

Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 6.7(b), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. Each Non-U.S. Bank or U.S. Bank, as the
case may be, shall from time to time thereafter for so long as such Non-U.S.
Bank or U.S. Bank, as the case may be, is legally entitled to do so promptly
deliver to the Borrower and the Administrative Agent all such forms required
pursuant to this Section 6.7(b) upon the obsolescence or invalidity of any form
previously delivered by it. Unless the Borrower and the Administrative Agent, as
applicable, have received such forms and such other documents reasonably
requested by the Administrative Agent or the Borrower indicating that payments
hereunder are not subject to United States withholding tax, the Borrower or the
Administrative Agent, as applicable, shall withhold taxes from such payments at
the applicable statutory rate in the case of payments to or for any Non-U.S.
Bank or U.S. Bank, as the case may be. Notwithstanding anything to the contrary
in this Section 6.7, the Borrower shall be obligated to gross-up any payments to
any Bank or Administrative Agent (including, without limitation, a Purchasing
Bank that is an assignee or a transferee of an interest under this Agreement or
a successor Administrative Agent) in the manner set forth in Section 6.7(a) in
respect of the sum of (i) any amounts deducted or withheld by it pursuant to
this Section 6.7(b) as a result of changes after the date on which such Bank or
Administrative Agent became a party hereto in any applicable law, treaty,
governmental rule, regulation, order, or interpretation thereof, relating to the
deducting or withholding of taxes and (ii) in the case of a Purchasing Bank or
successor Administrative Agent, the amount to which its assignor or predecessor
was entitled under this Section 6.7, provided, however, that the amount payable
pursuant to clause (ii) shall not exceed the actual amount of Non-Excluded Taxes
actually imposed with respect to payments to such Purchasing Bank or successor
Administrative Agent; and provided, further that the Borrower may set off
against such amounts any penalties and interest arising out of a Bank’s failure
to timely provide any form requested to be provided pursuant to this Section
6.7(b) within 30 days of such Bank’s receipt of the Borrower’s written request
for such form.

(c)    The Borrower shall indemnify each Bank and the Administrative Agent on an
after-tax basis for the full amount of Non-Excluded Taxes imposed on or with
respect to amounts payable under this Agreement or the Notes, paid by such Bank
or Administrative Agent and any liability (including penalties, interest and
expenses) arising therefrom. Payment of this indemnification shall be made
within 30 days from the date such Bank or Administrative Agent makes a written
demand therefor. Such written demand shall include a certificate setting forth
in reasonable detail the type and amount of such Non-Excluded Taxes. Any such
certificate submitted in good faith by such Bank or Administrative Agent to the
Borrower shall, absent manifest error, be conclusive and binding on all parties.

(d)    If any Bank determines in its sole discretion that it has actually
received or realized any refund of tax, any reduction of, or credit against, its
tax liabilities or otherwise recovered any amount in connection with any
deduction or withholding, or payment of any additional amount, by the Borrower
pursuant to this Section 6.7 or Section 13.3, such Bank shall

 

38



--------------------------------------------------------------------------------

reimburse the Borrower an amount that the Bank shall, in its sole discretion,
determine is equal to the net benefit, after tax, and net of all expenses
incurred by the Bank in connection with such refund which was actually obtained
by the Bank as a consequence of such refund, reduction, credit or recovery;
provided, that nothing in this clause (d) shall require any Bank to make
available its tax returns (or any other information relating to its taxes which
it deems to be confidential). The Borrower shall return such amount to the Bank
in the event that the Bank is required to repay such refund of tax or is not
entitled to such reduction of, or credit against, its tax liabilities.

Section 7.    Conditions Precedent.

7.1    Effective Date. The occurrence of the Effective Date is subject to the
receipt by the Administrative Agent of the following each of which shall be
satisfactory in form and substance to the Administrative Agent:

(a)    (i) An executed counterpart of this Agreement signed by each of the
Borrower, the Banks and the Administrative Agent and (ii) Notes executed by the
Borrower in favor of each Bank requesting Notes.

(b)    Officer’s Certificate for the Borrower, substantially in the form of
Exhibit G with appropriate insertions together with, copies of the articles of
incorporation, by-laws and Funding Committee resolutions of the Borrower. Such
certificate shall also specify each of the officers (i) who is authorized to
sign the Credit Documents on behalf of the Borrower (including a specimen
signature of such officers), and (ii) who will, until replaced by other
Authorized Officers for that purpose, act as its representative for the purposes
of signing documents and giving notices and other communications in connection
with this Agreement and the transactions contemplated hereby. Each of the
Administrative Agent and the Banks may conclusively rely on such certificate
until it receives notice in writing from the Borrower to the contrary.

(c)    A copy of the HMC Support Agreement, certified by the Borrower to be a
true and complete copy, and satisfactory in form and substance to the
Administrative Agent and the Banks.

(d)    An Officer’s Certificate for HMC, satisfactory in form and substance to
the Administrative Agent and the Banks, together with, a copy of an English
translation of the articles of incorporation of HMC. Each of the Administrative
Agent and the Banks may conclusively rely on such a certificate until it
receives notice in writing from HMC to the contrary.

(e)    A written confirmation from HMC that the Loans will constitute “Debt” as
such term is used in the HMC Support Agreement.

(f)    A favorable signed opinion of Gresham Savage Nolan & Tilden, PC, special
counsel to the Borrower in form and substance satisfactory to the Administrative
Agent and as to matters customary for transactions contemplated by this
Agreement.

 

39



--------------------------------------------------------------------------------

(g)    A signed opinion of Mori Hamada & Matsumoto, special Japan counsel to
HMC, substantially in the form of Exhibit H-2.

(h)    Evidence satisfactory to the Administrative Agent and its counsel that
HMC has appointed an agent for service of process in the State of New York.

(i)    Evidence satisfactory to the Administrative Agent and its counsel of the
acceptance by the agent for service of process for the Borrower.

(j)    Evidence that there shall not have occurred a material adverse change
since March 31, 2016 in the business, operations or financial condition of the
Borrower and the Subsidiaries, taken as a whole, or in the facts and information
regarding such entities as represented to date.

(k)    The Existing Facility shall have been terminated and all obligations and
fees thereunder shall have been paid in full.

7.2    All Loans. The obligation of each of the Banks to make its Loans to the
Borrower upon the occasion of each borrowing hereunder (including the initial
borrowing) is subject to the further conditions precedent that:

(a)    No Default shall have occurred and be continuing or will result from the
making of such Loans.

(b)    Except as previously disclosed by the Borrower in writing and waived in
accordance with Section 13.4, the representations and warranties made by the
Borrower in Section 8 (excluding Section 8.4(b)) shall be true and correct on
and as of the date of the making of such Loans with the same force and effect as
if made on and as of such date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true correct
and in all respects as of such earlier date).

(c)    After giving effect to such Loans, the aggregate outstanding principal
amount of the Loans will not exceed the aggregate amount of the Commitments.

(d)    Delivery by the Borrower of a certificate dated the date of the proposed
borrowing and certified by an Authorized Officer of the Borrower that states
that (i) the HMC Support Agreement has not been amended, supplemented or
otherwise modified since the last delivery of an executed copy of the HMC
Support Agreement or any amendment or modification thereof pursuant to
Section 9.11 and (ii) that the Borrower is not in the process of amending,
supplementing or otherwise modifying the HMC Support Agreement.

Each borrowing of Loans hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such borrowing as to the facts specified
in clauses (a) through (d) of this Section 7.2.

 

40



--------------------------------------------------------------------------------

Section 8.    Representations and Warranties. The Borrower represents and
warrants to the Banks that:

8.1    Organization and Good Standing. The Borrower is duly organized and
validly existing as a corporation in good standing under the laws of the State
of California, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted. Each Subsidiary is duly organized and validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.

8.2    Due Qualification. The Borrower and each Subsidiary is duly qualified to
do business as a foreign corporation in good standing, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified and in good standing would not have
a Material Adverse Effect.

8.3    Power and Authority. The Borrower has the corporate power and the
authority to execute and deliver the Credit Documents to which it is a party and
to carry out their respective terms; and the execution, delivery and performance
of each Credit Document to which it is a party have been duly authorized by the
Borrower by all necessary corporation action.

8.4    Financial Statements. (a) The Borrower has heretofore furnished the
Administrative Agent and the Banks copies of its audited financial statements
for the three fiscal years ended March 31, 2016. Such financial statements
(including the notes thereto) have been prepared in accordance with generally
accepted accounting principles followed throughout the periods involved and
present fairly the financial condition of the Borrower as at the dates thereof
and the results of the operations and the change in the financial position of
the Borrower for the periods indicated. The Borrower has no contingent
liabilities or other contracts or commitments not disclosed in its financial
statements.

(b)    Since March 31, 2016 there has been no material adverse change in the
business, operations or financial condition of the Borrower.

8.5    No Consents. No consent, approval, authorization, order or decree of, or
notice to or filing with, any Governmental Authority is required for the
consummation of the transactions contemplated by the Credit Documents.

8.6    Binding Obligations. Each Credit Document constitutes a legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as enforceability may be subject to or limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights in general and by general principles of equity, regardless of whether
such enforceability shall be considered in a proceeding in equity or at law.

8.7    No Violation. The execution, delivery and performance of each Credit
Document by the Borrower and the fulfillment of the terms thereof do not
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time) a default under, the
articles of incorporation or by-laws (or similar organizational documents) of
the Borrower, nor conflict with or violate any of the terms or provisions of, or

 

41



--------------------------------------------------------------------------------

constitute (with or without notice or lapse of time) a default under, any
indenture, agreement or other instrument to which the Borrower is a party or by
which it is bound; nor result in or require the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument; nor violate any law or, to the best of its
knowledge, any order, rule or regulation applicable to the Borrower of any
Governmental Authority having jurisdiction over the Borrower or its properties;
which breach, default, conflict, Lien or violation would have a Material Adverse
Effect.

8.8    No Proceedings. There are no proceedings or investigations pending, or to
the Borrower’s best knowledge, threatened, before any Governmental Authority
having jurisdiction: (i) asserting the invalidity of any Credit Document,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Credit Document, or (iii) seeking any determination or ruling that would
have a Material Adverse Effect.

8.9    Compliance with Laws. The Borrower and each Principal Subsidiary is in
compliance with all laws, rules and regulations to which its business is
subject, except to the extent that any non-compliance would not have a Material
Adverse Effect.

8.10    ERISA. The Borrower and, to the best of the Borrower’s knowledge, its
ERISA Affiliates are in compliance in all material respects with the applicable
provisions of ERISA. Neither the Borrower nor, to the best of the Borrower’s
knowledge, any ERISA Affiliate has incurred any material accumulated funding
deficiency within the meaning of ERISA and has not incurred any material
liability to the PBGC in connection with any Plan (which the PBGC has elected to
insure) established or maintained by the Borrower or such ERISA Affiliate.

8.11    Payment of Taxes. The Borrower and each Principal Subsidiary has paid
all taxes, assessments, governmental charges and other similar obligations,
except liabilities being contested in good faith and for which there are
adequate reserves in accordance with generally accepted accounting principles
and where the failure to so pay would not in the aggregate have a Material
Adverse Effect.

8.12    Investment Company Act. The Borrower is not, and will not as a result of
the entering into and performance of this Agreement become an “investment
company” as defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”), or an “affiliated person” of any such “investment
company” that is registered or is required to be registered under the Investment
Company Act (or an “affiliated person” of any such “affiliated person”), as such
terms are defined in the Investment Company Act.

8.13    No Margin Credit. The Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and will not use the proceeds of any of the
Loans for the purpose of purchasing or carrying Margin Stock.

8.14    No Material Misstatement or Omission. Neither this Agreement nor any
other Credit Document nor any document (including, without limitation, the
Information Memorandum), certificate or statement furnished to the
Administrative Agent or the Banks by or on behalf of the Borrower in connection
with the transactions contemplated hereby contains any untrue statement of any
material fact or omits to state any material fact necessary in order to make the
statements contained herein or therein, taken as a whole, not misleading.

 

42



--------------------------------------------------------------------------------

8.15    HMC Support Agreement. The obligations of the Borrower in respect of the
Credit Documents constitute “Debt” (as defined in the HMC Support Agreement) and
the term “Debt” as defined in the HMC Support Agreement includes the obligations
under the Credit Agreement in whatever amount the Borrower may from time to time
authorize by resolution of its Board of Directors.

8.16    No Proposed Changes to HMC Support Agreement. There has been no
submission of any proposed amendment or modification or termination of the HMC
Support Agreement to any Rating Agency, as such term is defined in the HMC
Support Agreement, other than submissions (i) that are incorporated into the HMC
Support Agreement delivered to the Administrative Agent pursuant to Section 9.11
or (ii) that have been withdrawn from consideration by such Rating Agency or
(iii) copies of which have been previously delivered to the Administrative Agent
for prompt delivery to each Bank.

8.17    Money Laundering Laws. The operations of the Borrower have been
conducted in compliance with any applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority
having jurisdiction over the Borrower (collectively, the “Money Laundering
Laws”), except where the failure to be in such compliance would not, singly or
in the aggregate, result in a Material Adverse Effect. No action, suit or
proceeding by or before any Governmental Authority involving the Borrower with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Borrower, threatened.

8.18    OFAC; Anti-Corruption Laws. (a) Neither the Borrower nor, to the
knowledge of the Borrower, any director, officer, agent, employee or controlled
affiliate is an individual or entity currently the subject or target of any
Sanctions. (b) The Borrower has conducted its businesses in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977
and other similar anti-corruption legislation in other jurisdictions applicable
to the Borrower, and has instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

8.19    EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

Section 9.    Affirmative Covenants. The Borrower agrees that, so long as any of
the Commitments are in effect and until payment in full of all Loans hereunder,
all interest thereon and all other amounts payable by the Borrower hereunder:

9.1    Information; Notices. (a) Financial Reporting. The Borrower will deliver
to the Administrative Agent for prompt delivery to each Bank:

(i)    Annual Reporting. as soon as available, and in any event within 90 days
after the close of each of its fiscal years, an unqualified audit report
certified by KPMG LLP, or other independent certified public accountants of
nationally recognized standing, prepared in accordance with generally accepted
accounting principles on a consolidated basis for itself and the Subsidiaries,
including a balance sheet as of the end of such period, statement of income,
statement of stockholder’s equity, and statement of cash flows;

 

43



--------------------------------------------------------------------------------

(ii)    Quarterly Reporting. as soon as available, and in any event within 45
days after the close of each of the first and third quarterly periods of each of
the Borrower’s fiscal years, commencing with the quarterly period ending on
June 30, 2017, for itself and the Subsidiaries, a consolidated unaudited balance
sheet as of the close of such period and consolidated statement of income, for
the period from the beginning of such fiscal year to the end of such quarter;

(iii)    Semi-Annual Reporting. as soon as available, and in any event within 45
days after the close of the Borrower’s second quarterly period of each of its
fiscal years, for itself and the Subsidiaries, a consolidated unaudited balance
sheet as of the close of such period and consolidated statement of income, for
the period from the beginning of such fiscal year to the end of such quarter;

(iv)    Compliance Certificate. together with the financial statements and
calculations required to be delivered under clauses (i), (ii) and (iii) above,
an Officer’s Certificate dated the date of such annual financial statement or,
in the case of a quarterly certificate delivered at any other time, as of the
date of such certificate, as the case may be, and stating that no Default has
occurred and is continuing, or if there is any such Default, describing it and
the steps, if any, being taken to cure it, and containing a computation of the
Borrower’s tangible net worth in accordance with Section 9.10; provided, that
the Borrower will not be required to deliver the Officer’s Certificate described
in this Section 9.1(a)(iv) so long as the financial statements required under
Sections 9.1(a)(i), (a)(ii) and (a)(iii) above have been timely filed with the
SEC; and

(v)    Shareholders Statements and Reports. promptly upon the furnishing thereof
to the shareholders of the Borrower, copies of all financial statements publicly
available or generally available to its creditors, reports and proxy statements
so furnished.

(b)    Notices. The Borrower will deliver to the Administrative Agent and each
Bank, promptly, but in any event within three Business Days, upon learning of
the occurrence of any of the following, a notice of:

(i)    Default. any Default, which notice shall describe such Default and the
steps, if any, being taken with respect thereto;

(ii)    Debt Ratings. any change in the Borrower’s Debt Ratings;

(iii)    Litigation. the institution of any litigation, arbitration proceeding
or governmental proceeding which, if adversely determined, would have a Material
Adverse Effect, which notice shall describe such litigation, arbitration
proceeding or governmental proceeding and any action, if any, being taken with
respect thereto; and

 

44



--------------------------------------------------------------------------------

(iv)    Judgment. the entry of any judgment or decree against the Borrower or
any of its Principal Subsidiaries if the aggregate amount of all judgments and
decrees then outstanding against the Borrower and its Principal Subsidiaries
exceeds $10,000,000, which notice shall describe such judgment or decree and any
action, if any, being taken with respect thereto.

(c)    Other Information. The Borrower will deliver to the Administrative Agent
or any Bank such other information (including non-financial information)
publicly available or generally available to any of the Borrower’s or its
Subsidiaries’ creditors as the Administrative Agent or such Bank may from time
to time reasonably request.

(d)    Electronic Delivery. Any document required to be delivered by the
Borrower pursuant to this Section 9.1 that is posted to the website maintained
by the Securities and Exchange Commission (“SEC”) shall be deemed to have been
so delivered on the date on which they are posted to such website. Documents
required to be delivered by the Borrower pursuant to this Section 9.1 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are received by the Administrative
Agent or, as applicable, any Bank. Notwithstanding the foregoing, the Borrower
shall deliver paper copies of (i) the compliance certificate required by Section
9.1(a)(iv), if any, and (ii) any documents required to be delivered pursuant to
this Section 9.1 (other than documents posted to the website maintained by the
SEC) to the extent that the Administrative Agent or, as applicable, any Bank
requests in writing that the Borrower deliver such paper copies until a written
request to cease delivering paper copies is given to the Borrower by the
Administrative Agent or such Bank, as applicable. Further except as set forth in
Section 9.1(a), notwithstanding anything contained herein, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Bank shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

9.2    Conduct of Business; Corporate Existence. The Borrower will, and will
cause each Principal Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted or any related business and, subject to
Section 10.2, to do all things necessary to remain duly incorporated, validly
existing and in good standing in its jurisdiction of incorporation and maintain
all requisite corporate power and authority to own its properties and conduct
its business as such properties are currently owned and such business is
presently conducted or any related business.

9.3    Compliance with Laws. The Borrower will, and will cause each Principal
Subsidiary to, comply with all laws, rules and regulations its business is
subject, except to the extent that any non-compliance would not have a Material
Adverse Effect.

 

45



--------------------------------------------------------------------------------

9.4    Payment of Taxes. The Borrower will pay and cause each Principal
Subsidiary to pay all taxes, assessments, governmental charges and other similar
obligations, except liabilities being contested in good faith and for which
there are adequate reserves in accordance with generally accepted accounting
principles and where the failure to so pay would not in the aggregate have a
Material Adverse Effect.

9.5    ERISA. The Borrower will comply in all material respects with the
applicable provisions of ERISA and furnish to the Administrative Agent, (a) as
soon as possible, and in any event within 30 days after the Borrower has
knowledge that any Reportable Event with respect to any Plan with vested
unfunded liabilities in excess of $5,000,000 has occurred, a statement setting
forth details as to such Reportable Event and the action that the Borrower
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event given to the PBGC, and (b) promptly after receipt thereof,
a copy of any notice the Borrower or any Subsidiary may receive from the PBGC
relating to the intention of the PBGC to terminate any Plan with vested unfunded
liabilities in excess of $5,000,000 or to appoint a trustee to administer any
Plan with vested unfunded liabilities in excess of $5,000,000.

9.6    [Reserved.]

9.7    Keeping of Records and Books. The Borrower will keep books of record and
account of the Borrower and its Principal Subsidiaries in which full, true and
correct entries in accordance with generally accepted accounting principles will
be made of all dealings or transactions in relation to its business and
activities.

9.8    Access and Inspection of Records. The Borrower will permit, at any time
and from time to time during regular business hours and upon reasonable prior
notice to the Borrower, any Agent or Bank or their respective agents or
representatives for purposes relating to the Commitments or the Loans, (i) to
examine and make copies of and abstracts from its books and records, (ii) to
visit the offices and properties of the Borrower, and (iii) to discuss matters
relating to the financial condition of the Borrower or the Borrower’s
performance hereunder with any of the officers, directors, employees or
independent public accountants of the Borrower having knowledge of such matters.

9.9    Ranking of Obligations. All the obligations and liabilities of the
Borrower hereunder rank, and will rank, either pari passu in right of payment
with or senior to all other unsubordinated Debt of the Borrower.

9.10    Maintenance of Positive Consolidated Tangible Net Worth. The Borrower
will maintain at all times a positive consolidated tangible net worth in
accordance with generally accepted accounting principles. For purposes of this
Section 9.10, “tangible net worth” will mean (a) shareholders’ equity less
(b) any intangible assets.

9.11    Copy of Amendments or Modifications of the HMC Support Agreement.
Promptly after the date that any amendment or modification of the HMC Support
Agreement has become effective, the Borrower will deliver a copy of such
amendment or modification to the Administrative Agent certified by an Authorized
Officer of the Borrower to be a true and complete copy of the same.

 

46



--------------------------------------------------------------------------------

9.12    USA Patriot Act. The Borrower shall promptly, following a request by the
Administrative Agent or any Bank, provide all documentation and other
information that the Administrative Agent or such Bank reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

Section 10.    Negative Covenants. The Borrower agrees that, so long as any of
the Commitments are in effect and until payment in full of all Loans hereunder,
all interest thereon and all other amounts payable by the Borrower hereunder:

10.1    Negative Pledge. (a) The Borrower will not at any time, directly or
indirectly, create, assume or suffer to exist, and will not cause, suffer or
permit any Subsidiary to create, assume or suffer to exist, any Lien of or upon
any of its or their properties or assets, real or personal, whether owned on the
date of this Agreement or hereafter acquired, or of or upon any income or profit
therefrom.

(b)    Nothing in this Section 10.1 shall be construed to prevent the Borrower
or any Subsidiary from creating, assuming or suffering to exist, and the
Borrower or any Subsidiary is hereby permitted to create, assume or suffer to
exist any of the following Liens:

(i)    any Lien, in addition to those otherwise permitted by this Section
10.1(b), securing Debt of the Borrower or any Subsidiary, and refundings or
extensions of any such Debt for amounts not exceeding the principal amount of
the Debt so refunded or extended at the time of the refunding or extension
thereof and covering only the same property theretofore securing the same;
provided that at the time such Debt was initially incurred, the aggregate amount
of secured Debt permitted by this paragraph (i), after giving effect to such
incurrence, does not exceed 30% of the Consolidated Net Tangible Assets of the
Borrower; “Consolidated Net Tangible Assets” means the aggregate amount of
assets (less applicable reserves and other items deductible from the gross book
value of specific assets amounts) after deducting therefrom (A) all current
liabilities and (B) all goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangibles of the Borrower and its
consolidated Subsidiaries, calculated as of the date of the most recently
prepared quarterly consolidated financial statements prepared in accordance with
generally accepted accounting principles;

(ii)    Liens arising out of judgments or awards against the Borrower or any
Subsidiary with respect to which the Borrower or such Subsidiary is in good
faith prosecuting an appeal or proceeding for review or Liens incurred by the
Borrower or such Subsidiary for the purpose of obtaining a stay or discharge in
the course of any legal proceeding to which the Borrower or such Subsidiary is a
party;

(iii)    Liens for taxes which are not yet subject to penalties for non-payment
or which are being contested;

(iv)    any Lien arising in connection with a Securitization Transaction;

(v)    the pledge of receivables payable in currencies other than Dollars to
secure borrowings in countries other than the United States or its possessions;

 

47



--------------------------------------------------------------------------------

(vi)    any Lien securing the performance of any contract or undertaking not,
directly or indirectly, in connection with the borrowing of money, obtaining of
advances or credit or the securing of Debt, if made and continuing in the
ordinary course of business;

(vii)    any Lien to secure non-recourse obligations in connection with the
Borrower’s or any Subsidiary’s engaging in leveraged or single-investor lease
transactions;

(viii)    any Liens or restrictions on property acquired or sold by the Borrower
or any Subsidiary resulting from the exercise of any rights arising out of
defaults on receivables or leases;

(ix)    any deposit of assets of the Borrower or any Subsidiary with any surety
company or officer of any court, or in escrow as collateral in connection with,
or in lieu of, any bond on appeal by the Borrower or any Subsidiary from any
judgment or decree against it, or in connection with other proceedings in
actions at law or in equity by or against the Borrower or any Subsidiary or to
exercise any privilege or license, performance of bids, contracts or leases or
to secure other public or statutory obligations of the Borrower or any
Subsidiary or other similar deposits or pledges made in the ordinary course of
business;

(x)    any Lien or charge on any property, tangible or intangible, real or
personal, existing at the time of acquisition thereof (whether through purchase
or through merger or consolidation) or given to secure the payment of all or any
part of the purchase price thereof or to secure any indebtedness incurred prior
to, at the time of, or within one year after, the acquisition thereof for the
purpose of financing all or any part of the purchase price thereof;

(xi)    mechanic’s, workmen’s, repairmen’s, materialmen’s or carriers’ Liens or
other similar Liens or other similar Liens arising in the ordinary course of
business or deposits or pledges to obtain the release of any such Liens;

(xii)    minor survey exceptions, or minor encumbrances, assessments or
reservations of, or rights of other for, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties, which encumbrances, assessments,
reservations, rights and restrictions do not in the aggregate materially detract
from the value of said properties or materially impair their use in the
operation of the business of the Borrower;

(xiii)    the pledge of any assets to secure any financing by the Borrower or
any Subsidiary of the exporting of goods to or between, or the marketing thereof
in, countries other than, with respect to the Borrower, the United States, and
with respect to any Subsidiary the country of domicile of such Subsidiary, in
connection with which the Borrower or any Subsidiary reserves the right, in
accordance with customary and established banking practice, to deposit, or
otherwise subject to a lien, cash, securities or receivables, for the purpose of
securing banking accommodations or as the basis for the issuance of bankers’
acceptances or in aid of other similar borrowing arrangements;

 

48



--------------------------------------------------------------------------------

(xiv)    any Lien in favor of the United States or Canada or any state or
province thereof or the District of Columbia, or any agency, department or other
instrumentality thereof, to secure progress, advance or other payments pursuant
to any contract or provision of any statute;

(xv)    any Liens on deposit accounts created in the ordinary course of business
in connection with the provision of cash management or other ordinary course of
business services, provided such Liens are not created specifically to provide
collateral for Debt;

(xvi)    any Liens to secure obligations with respect to any interest rate,
foreign currency exchange, swap, collar, cap or similar agreements entered into
in the ordinary course of business to hedge or mitigate risks to which the
Borrower or any of its Subsidiaries is exposed in the conduct of its business or
the management of its liabilities; and

(xvii)    any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses (ii) to (xv) inclusive, provided, however, that the amount of
any and all obligations and indebtedness secured thereby does not exceed the
amount thereof so secured immediately prior to the time of such extensions,
renewal or replacement and that such extension, renewal or replacement is
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property) and provided further,
that the Borrower or any Subsidiary is free to substitute collateral of equal
value for the existing collateral in any transaction covered by the foregoing
clauses (ii) to (xv) inclusive.

10.2    Limitation on Mergers and Consolidations. The Borrower will not, nor
will it permit any Principal Subsidiary to, enter into any transaction of merger
or consolidation; provided, however, that:

(a)    any Subsidiary may merge or consolidate with or into the Borrower or any
other Subsidiary so long as in any merger or consolidation involving the
Borrower, the Borrower shall be the surviving or continuing corporation;

(b)    any Principal Subsidiary may merge or consolidate with or into any Person
if (i) the Principal Subsidiary shall be the surviving or continuing Person and
(ii) at the time of such consolidation or merger and after giving effect thereto
no Default shall have occurred and be continuing; and

(c)    the Borrower may consolidate or merge with any other Person if (i) the
Borrower shall be the surviving or continuing Person and (ii) at the time of
such consolidation or merger and after giving effect thereto no Default shall
have occurred and be continuing.

 

49



--------------------------------------------------------------------------------

10.3    Disposition of Assets. (a) The Borrower will not, nor will it permit any
Principal Subsidiary to, liquidate or dissolve itself (or suffer any liquidation
or dissolution), or transfer, convey, sell, lease, or otherwise dispose of any
of its assets.

(b)    Nothing in this Section 10.3 shall be construed to prohibit any of the
following dispositions (whether by sale, lease or otherwise):

(i)    the liquidation or dissolution of any Principal Subsidiary in connection
with a merger or consolidation permitted by the provisions of Section 10.2;

(ii)    the conveyance of any assets by a Subsidiary to the Borrower or to
another Principal Subsidiary;

(iii)    any disposition made in the ordinary course of business of the Borrower
or any Principal Subsidiary;

(iv)    any disposition of Receivables, Receivables Related Assets or any
undivided or beneficial ownership interests therein (whether such Receivables or
Receivables Related Assets are then existing or arising in the future) in
connection with a Securitization Transaction;

(v)    any disposition of investments listed or dealt in on any securities
exchange or any nationally recognized securities market; and

(vi)    a transfer by the Borrower of all or any portion of its interest in
Honda Canada Finance Inc. or American Honda Service Contract Corporation to an
Affiliate; provided that such transfer is for at least the fair market value of
such interest as determined in good faith by the Borrower’s board of directors.

10.4    Use of Proceeds. The Borrower will not use the proceeds of the Loans
(a) for other than general corporate purposes or (b) for the purpose of
purchasing or carrying Margin Stock. The Borrower will not request any Loan and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan (x) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (y) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (z) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

10.5    Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, permit to exist or enter into any agreement or
arrangement whereby it engages in a transaction of any kind with any Affiliate
(other than the Borrower or any Subsidiary) except:

(a)    in the ordinary course of and pursuant to the reasonable requirements of
the Borrower’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person other than an Affiliate;

 

50



--------------------------------------------------------------------------------

(b)    that any Affiliate may make one or more investments in any Subsidiary of
the Borrower, provided that each such investment is effected for at least the
fair market value thereof, as determined in good faith by such Subsidiary’s
board of directors;

(c)    Securitization Transactions; provided such Securitization Transaction are
on reasonable terms no less favorable to the Borrower or such Subsidiary than
would have been obtained in a comparable arm’s length transaction; or

(d)    transactions between Honda Canada Finance Inc. and Honda Canada Inc.

Section 11.    Events of Default. If one or more of the following events (herein
called “Events of Default”) shall occur and be continuing:

(a)    The Borrower shall fail to pay (i) any principal of any Loan on which
such payment is due or (ii) any payment of interest on any Loan or any other
amount due hereunder within 3 Business Days following the date on which such
payment is due; or

(b)    Any representation or warranty made or deemed made by the Borrower herein
or by or on behalf of the Borrower herein or made in any document, certificate
or financial statement delivered in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made; or

(c)    The Borrower shall fail to perform or observe any covenant contained in
Sections 9.1(b)(i), 9.2 (solely with respect to the existence of the Borrower),
9.9, 9.10, 9.11 or 10 of this Agreement; or

(d)    The Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 30 calendar days after the
earlier of (i) written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Bank or (ii) the date the Borrower first obtains
knowledge of such failure to perform, or observe any other term, covenant or
agreement in the Agreement on its part to be performed or observed; or

(e)    The Borrower or any of the Principal Subsidiaries shall (i) fail to pay
any principal of any Debt (but excluding Debt evidenced by the Notes) of the
Borrower or such Principal Subsidiary (as the case may be), or any interest or
premium thereon, when due whether by acceleration or otherwise, beyond any
period of grace provided with respect thereto, or (ii) default in the observance
or performance of any provision of any note, agreement, indenture, guaranty or
other document evidencing or relating to any Debt, or any other event or
condition shall occur or exist, if the effect of such default, event or
condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause such Debt to
become due prior to its stated maturity; and in the case of clauses (i) and (ii)
the principal amount of such Debt exceeds $25,000,000 individually or in the
aggregate; or

 

51



--------------------------------------------------------------------------------

(f)    Any Credit Party or any Principal Subsidiary shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) be generally unable to pay its debts as such debts become
due, (iii) make a general assignment for the benefit of its creditors,
(iv) commence a voluntary case under the Bankruptcy Code (as now or hereafter in
effect), (v) file a petition seeking to take advantage of any other law relating
to bankruptcy, insolvency, reorganization, winding-up, or composition or
readjustment of debts, (vi) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against any Credit Party
or any Principal Subsidiary in an involuntary case under the Bankruptcy Code, or
(vii) take any corporate action for the purpose of effecting any of the
foregoing; or

(g)    A proceeding or case shall be commenced against any Credit Party or any
Principal Subsidiary, without the application or consent of such Credit Party or
such Principal Subsidiary, in any court of competent jurisdiction, seeking
(i) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Credit Party or such
Principal Subsidiary or of all or any substantial part of its assets, or
(iii) similar relief in respect of such Credit Party or such Principal
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or an order for relief against such Credit
Party or such Principal Subsidiary shall be entered in an involuntary case under
the Bankruptcy Code; or

(h)    (i) A final judgment or order for the payment of money shall be entered
against the Borrower or any Principal Subsidiary (A) which, within 30 days after
the entry thereof, has not been discharged or execution thereof has not been
stayed pending appeal or (B) as to which any enforcement proceeding (other than
the mere filing of a notice of a judgment Lien) shall have been commenced (and
not stayed) by any creditor thereon and (ii) the aggregate amount of all such
final judgments or orders meeting the criteria set forth in (A) or (B) of clause
(i) exceeds $25,000,000 (net of any amounts covered by insurance); or

(i)    With respect to any Plan with vested unfunded liabilities in excess of
$10,000,000: (i) any Reportable Event shall occur, (ii) any Person shall
initiate any action or institute any proceedings to terminate such Plan or
(iii) a trustee shall be appointed to administer such Plan; or

(j)    HMC’s obligations in relation to the HMC Support Agreement are or become
invalid, voidable or unenforceable in any respect for any reason whatsoever or
HMC shall fail to meet its obligations under the HMC Support Agreement; or

(k)    the HMC Support Agreement shall be amended or modified (other than an
amendment or modification that (i) has no effect on the Borrower’s rating with
Moody’s or any other nationally recognized rating agency, (ii) does not affect
the Banks in an adverse manner or (iii) does not affect the rights of the Banks
as third party beneficiaries therein) without, in each case, the consent of the
Required Banks, which consent will not be unreasonably withheld, or terminated
or HMC or Borrower gives notice that it intends to terminate the HMC Support
Agreement; or

 

52



--------------------------------------------------------------------------------

(l)    the Borrower ceases to be at least 80% owned and controlled directly or
indirectly, by HMC.

THEREUPON: (I) in the case of an Event of Default other than one referred to in
clauses (f) or (g) of this Section 11 relating to the Borrower, the
Administrative Agent, upon request of the Required Banks, shall by notice to the
Borrower, terminate the Commitments and/or declare the principal amount then
outstanding of and the accrued interest on the Loans and all other amounts
payable by the Borrower hereunder and under the Notes to be forthwith due and
payable, whereupon such amounts shall be immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower; and (II) in the case of the occurrence
of an Event of Default referred to in clauses (f) or (g) of this Section 11
relating to the Borrower, the Commitments shall be automatically terminated and
the principal amount then outstanding of, and the accrued interest on, the Loans
and all other amounts payable by the Borrower hereunder and under the Notes
shall become automatically and immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Borrower.

Section 12.    The Agents.

12.1    Appointment, Powers and Immunities. Each Bank hereby appoints and
authorizes the Administrative Agent to act as its agent hereunder with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement, and shall not by reason of
this Agreement be a trustee for any Bank. No other Agent shall have any duties
or responsibilities under this Agreement. Neither the Administrative Agent nor
any Agent shall be responsible to the Banks for any recitals, statements,
representations or warranties of any Person (other than the Administrative Agent
or any Agent) contained in this Agreement, or in any certificate or other
document referred to or provided for in, or received by any of them under, this
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document referred
to or provided for herein or for any failure by the Borrower to perform any of
its obligations hereunder. The Administrative Agent may employ agents and
attorneys-in-fact but shall not be answerable, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact who are not its own employees and who are
selected by it with reasonable care. Neither the Administrative Agent nor any of
its directors, officers, employees or agents shall be liable or responsible for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct as
determined in the final judgment of a court of competent jurisdiction.

12.2    Reliance by Agents. The Administrative Agent and each of the Agents
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telecopier, e-mail or any electronic
message) believed by it to be

 

53



--------------------------------------------------------------------------------

genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent
or any of the Agents. As to any matters not expressly provided for by this
Agreement, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
signed by the Required Banks, and such instructions of the Required Banks and
any action taken or failure to act pursuant thereto shall be binding on all of
the Banks.

12.3    Defaults. The Administrative Agent shall not be deemed to have knowledge
of the occurrence of a Default (other than the non-payment of principal of or
interest on Loans) unless the Administrative Agent has received notice from a
Bank or the Borrower specifying such Default and stating that such notice is a
“Notice of Default.” In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Banks (and shall give each Bank prompt notice of
each such non-payment and the Borrower). The Administrative Agent shall (subject
to Section 12.7) take such action with respect to such Default as shall be
directed by the Required Banks, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may take such action, or refrain from taking such action, with respect to
such Default as it shall deem advisable in the best interest of the Banks;
provided, further, that the Administrative Agent shall not be required to take
any such action which it determines to be contrary to law.

12.4    Rights as a Bank. With respect to its Commitment and the Loans made by
it, BTMU and each Bank which is also an Agent, in its capacity as a Bank
hereunder shall have the same rights and powers hereunder as any other Bank and
may exercise the same as though it were not acting as an Agent, and the term
“Bank” or “Banks” shall, unless the context otherwise indicates, include such
Agent in its individual capacity. The Administrative Agent and each of the other
Agents and its affiliates may (without having to account therefor to any Bank)
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with the Borrower (and any of its Affiliates or its
Subsidiaries) as if it were not acting as Administrative Agent or Agent, and the
Administrative Agent and each of the other Agents may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or otherwise without having to account for the same to the Banks.

12.5    Indemnification. The Banks agree to indemnify the Administrative Agent
and the Auction Agent (to the extent not reimbursed under Section 13.3, but
without limiting the obligations of the Borrower under said Section 13.3),
ratably in accordance with the aggregate principal amount of the Loans made by
the Banks (or, if no Loans are at the time outstanding, ratably in accordance
with their respective Commitments), for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent or any other Agent in
any way relating to or arising out of this Agreement or any other documents
contemplated by or referred to herein or the transactions contemplated hereby
(including, without limitation, the costs and expenses which the Borrower is
obligated to pay under Section 13.3 but excluding, unless a Default has occurred
and is continuing, normal administrative costs and expenses incident to the
performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or of any such other documents, provided that no

 

54



--------------------------------------------------------------------------------

Bank shall be liable for any of the foregoing to the extent they arise from the
gross negligence or willful misconduct of the party to be indemnified as
determined in the final judgment of a court of competent jurisdiction.

12.6    Non-Reliance on Agents and Other Banks. Each Bank agrees that it has,
independently and without reliance on the Administrative Agent or any other
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and the
Subsidiaries and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Agent or any other Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement. Neither the Administrative
Agent nor any other Agent shall be required to keep itself informed as to the
performance or observance by the Borrower of this Agreement or any other
document referred to or provided for herein or to inspect the properties or
books of the Borrower or any Subsidiary. Except for notices, reports and other
documents and information expressly required to be furnished to the Banks by the
Administrative Agent hereunder, neither the Administrative Agent nor any other
Agent shall have any duty or responsibility to provide any Bank with any credit
or other information concerning the affairs, financial condition or business of
the Borrower or any Subsidiary (or any of their Affiliates) which may come into
the possession of the Administrative Agent or any other Agent or any of its
affiliates.

12.7    Failure to Act. Except for action expressly required of the
Administrative Agent hereunder the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall be
indemnified to its satisfaction by the Banks against any and all liability and
expense which may be incurred by it for reason of taking or continuing to take
any such action.

12.8    Resignation/Substitution of Administrative Agent. (a) Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Banks and the Borrower. Upon any such resignation, the Required Banks
shall have the right to appoint a successor Administrative Agent and, if no
Event of Default shall have occurred and be continuing, with the consent of the
Borrower (which may not be unreasonably withheld). If no successor
Administrative Agent shall have been so appointed by the Required Banks and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent and, if no Event of Default shall have occurred and be
continuing, with the consent of the Borrower (which may not be unreasonably
withheld), which shall be a bank having capital and surplus of at least
$1,000,000,000 and organized under the laws of any country (or any political
subdivision thereof) that is a member of the Organization for Economic
Cooperation and Development. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 12 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as an Administrative Agent.

 

55



--------------------------------------------------------------------------------

(b)    So long as no Default or Event of Default shall have occurred and be
continuing, and subject to the appointment and acceptance of a successor
Administrative Agent as provided below, the Borrower may substitute the
Administrative Agent at any time, upon 30 days’ written notice to the Banks and
the Administrative Agent, notifying them of the substitution and nominating a
proposed successor Administrative Agent, which shall be a Bank having capital
and surplus of at least $1,000,000,000 and organized under the laws of any
country (or any political subdivision thereof) that is a member of the
Organization for Economic Cooperation and Development (any such Bank, a
“Qualified Successor”). Upon the consent of the Required Banks to the
appointment of such nominee and acceptance by such nominee of its appointment
(or, if later, the thirtieth day after the Borrower’s delivery of such notice),
such nominee shall become the successor Administrative Agent. If no Qualified
Successor shall have been so nominated by the Borrower (or, if any prior nominee
is not so consented to by the Required Banks, nominated by the Borrower after
its giving of notice of substitution) and consented to by the Required Banks and
shall have accepted appointment as successor Administrative Agent within 30 days
after the Borrower’s giving of notice of substitution, then the Borrower may, on
behalf of the Banks, appoint a successor Administrative Agent, which shall be a
Qualified Successor (each Bank, by its becoming a Bank, hereby authorizing the
Borrower to take such action on its behalf); provided, however, that if the
Borrower, in accordance with the foregoing provisions, appoints a successor
Administrative Agent without the consent of the Required Banks, then the
Required Banks may, by giving notice within 45 days thereafter, replace such
successor Administrative Agent with a new Administrative Agent that shall be a
Qualified Successor upon 30 days notice to the Borrower and to the successor
Administrative Agent appointed by the Borrower. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the substituted
Administrative Agent, and the substituted Administrative Agent shall be
discharged from its duties and obligations hereunder. After any substituted
Administrative Agent’s substitution hereunder as Administrative Agent, the
provisions of this Section 12 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
an Administrative Agent.

12.9    Amendments Concerning Agency Function. Neither the Administrative Agent
nor any other Agent shall be bound by any waiver, amendment, supplement or
modification of this Agreement or any Note which affects its duties hereunder or
thereunder unless it shall have given its prior consent thereto.

12.10    Liability of Agent. Neither the Administrative Agent nor any other
Agent shall have any liabilities or responsibilities to the Borrower on account
of the failure of any Bank to perform its obligations hereunder or to any Bank
on account of the failure of the Borrower to perform its obligations hereunder
or under any Note.

12.11    Transfer of Administrative Agency Function. Without the consent of the
Borrower or any Bank, the Administrative Agent may at any time or from time to
time transfer its functions as Administrative Agent hereunder to any of its
affiliates or offices located in the United States, provided that the
Administrative Agent shall promptly notify the Borrower and the Banks thereof.

 

56



--------------------------------------------------------------------------------

Section 13.    Miscellaneous.

13.1    Waiver. No failure on the part of the Administrative Agent or any Bank
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under any Credit Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Credit Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

13.2    Notices. All notices and other communications provided for herein shall
be by telephone, telecopier, electronic mail or in writing and telephoned,
telecopied, mailed (electronic or otherwise) or delivered to the intended
recipient at the telephone or telecopier number or “Address for Notices”
specified in its Administrative Questionnaire or on the signature pages to this
Agreement; or, as to any party, at such other telephone, electronic mail or
telecopier number or address as shall be designated by such party in a notice to
each other party. Except as otherwise provided in Sections 2.3, 5.5 and 5.6, all
notices and other communications hereunder shall be deemed to have been duly
given when transmitted by electronic mail or telecopier, or personally delivered
or, in the case of a mailed notice, five Business Days after the date deposited
in the mails, airmail postage prepaid, in each case given or addressed as
aforesaid; provided that any notices transmitted by electronic mail or
telecopier shall be deemed received on the date of transmittal only if received
during a Person’s normal business hours, and if not so received, such notice
shall be deemed received upon the opening of the recipient’s next Business Day.
Telephoned notices shall be promptly confirmed by the sender by electronic mail
or telecopy.

13.3    Expenses; Documentary Taxes; Indemnification. (a) Whether or not the
Effective Date shall have occurred, the Borrower agrees to pay (i) all
out-of-pocket costs and expenses of the Administrative Agent, (A) including
reasonable fees and disbursements of one firm acting as special counsel for the
Administrative Agent, in connection with the due diligence, preparation,
execution and delivery of any Credit Document, any waiver or consent thereunder
or any amendment hereof or any Default or alleged Default hereunder and (B) in
connection with the administration and syndication (including, without
limitation, printing and distribution) of the credit facility provided hereby
and (ii) if an Event of Default occurs, all out-of-pocket expenses incurred by
the Administrative Agent and each Bank, including fees and disbursements of
counsel (including without limitation the reasonably allocated costs of internal
counsel if the Borrower shall not also be responsible for the costs of other
counsel for such Person) in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom. The Borrower shall indemnify the Administrative Agent, each other
Agent and each Bank against any transfer, documentary stamp, registration,
recording, excise, intangible or similar taxes, assessments or charges made by
any Governmental Authority by reason of the execution and delivery of any Credit
Document.

 

57



--------------------------------------------------------------------------------

(b)    Whether or not the Effective Date shall have occurred and whether or not
the transactions contemplated hereby shall be consummated, the Borrower agrees
to indemnify the Administrative Agent, each other Agent, each Bank and their
Affiliates and their respective directors, officers, employees, advisors and
agents (each an “Indemnified Party”) from and against all losses, settlement
costs, liabilities, penalties, claims, damages or expenses that may be incurred
by or asserted or awarded against any Indemnified Party arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Credit Documents, the use of the proceeds thereof, or
any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any Indemnified Party is
a party thereto, and to reimburse each Indemnified Party promptly upon demand
for any legal or other expenses incurred in connection with investigating or
defending any of the foregoing, provided that the foregoing indemnity and
reimbursement obligations will not, as to any Indemnified Party, apply to
losses, claims, damages, liabilities or related expenses to the extent they are
found in a final, non-appealable order of a court of competent jurisdiction to
have resulted from the bad faith, willful misconduct or gross negligence of such
Indemnified Party as determined in the final judgment of a court of competent
jurisdiction.

13.4    Amendments and Waivers. (a) Any provision of any Credit Document to
which the Banks are a party may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Required
Banks (and, if the rights or duties of the Administrative Agent are affected
thereby, by the Administrative Agent); provided that no such amendment or waiver
shall, unless signed by all the Banks, (i) increase or decrease the Commitment
of any Bank (except for a ratable decrease in the Commitments of all Banks and
except pursuant to Section 13.5(c)) or subject any Bank to any additional
obligation, (ii) forgive or reduce the principal of or rate of interest on any
Loan or any fees hereunder, (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder or for any
termination of any Commitment, (iv) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Notes, or the number of Banks
which shall be required for the Banks or any of them to take any action under
this Section or any other provision of this Agreement, (v) amend the definition
of “Required Banks,” (vi) amend, modify or waive any provision of this
Section 13.4, (vii) extend the Commitment Termination Date or the Term Maturity
Date, (viii) amend or waive any provisions in Section 5.2 or 5.7 or (ix) consent
to any release or termination of the HMC Support Agreement.

(b)    No Defaulting Banks shall have the right to approve or disapprove any
amendment, waiver or consent, except that in the case of an amendment, waiver or
consent that has the effect of (a) increasing the Commitment of such Defaulting
Bank, (b) reducing the principal amount of any Loans, interest or fees payable
to such Defaulting Bank, (c) postponing the scheduled date of payment of any
principal, interest or fees or reducing the amount of, waiving or excusing any
such payment, or postponing the scheduled date of the expiration of the
Commitment of such Defaulting Bank, (d) changing the application of payments,
the pro rata sharing provisions and the provisions with respect of the
termination or reduction of Commitments, or (e) amending this paragraph, such
Defaulting Bank shall have the right to approve or disapprove such amendment,
waiver or consent to the same extent as if such Defaulting Bank were not a
Defaulting Bank.

 

58



--------------------------------------------------------------------------------

13.5    Successors and Assigns; Participations; Assignments.

(a)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Banks, the Administrative Agent, all future
holders of the Notes and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Bank. No Bank may
participate, assign or sell any of its Credit Exposure (as defined in clause
(b) below) except as required by operation of law, in connection with the
mergers or consolidation of any Bank or as provided in this Section 13.5.

(b)    Participations. Any Bank may at any time sell to one or more Persons
(each a “Participant”) participating interests in any Loan owing to such Bank,
any Note held by such Bank, any Commitment of such Bank and any other interest
of such Bank under the Credit Documents (in respect of any such Bank, its
“Credit Exposure”). Notwithstanding any such sale by a Bank of participating
interests to a Participant, such Bank’s rights and obligations under the Credit
Documents shall remain unchanged, such Bank shall remain solely responsible for
the performance thereof, such Bank shall remain the holder of any such Note for
all purposes under this Agreement (except as expressly provided below), and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under the
Credit Documents. The Borrower also agrees that each Participant shall be
entitled to the benefits of Section 6; provided that the transferor Bank and the
Participant, together, shall not be entitled to receive any greater amount
pursuant to such Section than the transferor Bank would have been entitled to
receive in respect of the amount of the participating interest transferred by
such transferor Bank to such Participant had no such transfer occurred. Each
Bank agrees that any agreement between such Bank and any such Participant in
respect of such participating interest shall not restrict such Bank’s right to
agree to any amendment, supplement, waiver or modification to this Agreement or
any Credit Document, except where the result of any of the foregoing would be to
extend the maturity of any Loan or Commitment or reduce the rate or extend the
time of payment of interest and fees thereon or reduce the principal amount
thereof. Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Credit Exposure or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Bank shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any the Credit Exposure or
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such Credit Exposure or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

59



--------------------------------------------------------------------------------

(c)    Assignments to Purchasing Banks. Any Bank may in the ordinary course of
its business and in compliance with applicable law, and having given at least
ten (10) Business Days’ notice to, and received the consent of, the
Administrative Agent and (to the extent required under clause (ii) below) the
Borrower, assign to one or more banks, other institutions or special purpose
funding vehicles (“Purchasing Banks”) all or any part of its Credit Exposure
pursuant to a supplement to this Agreement, substantially in the form of Exhibit
I hereto (a “Transfer Supplement”), executed by such Purchasing Bank and such
transferor Bank; provided, that any assignment to any Person other than a Bank
or an Affiliate of the assignor of less than all of its Credit Exposure shall be
in an amount at least equal to $10,000,000. Upon (i) such execution of such
Transfer Supplement, (ii) consent by the Administrative Agent thereto (which may
not be unreasonably withheld) and, if no Event of Default shall then be
continuing, consent by the Borrower thereto (which may not be unreasonably
withheld) provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 7 Business Days after having received notice
thereof, (iii) delivery of an executed copy thereof to the Borrower and the
Administrative Agent, (iv) payment by such Purchasing Bank to such transferor
Bank of an amount equal to the purchase price agreed between such transferor
Bank and such Purchasing Bank, and (v) payment to the Administrative Agent of
the assignment fee set forth in clause 4 of such Transfer Supplement, such
transferor Bank shall be released from its obligations hereunder to the extent
of such assignment and such Purchasing Bank shall for all purposes be a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
under this Agreement to the same extent as if it were an original party hereto,
and no further consent or action by the Borrower, the Banks or the Agents shall
be required. Such Transfer Supplement shall be deemed to amend this Agreement
and Schedule 1 to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Bank as a Bank and the resulting adjustment of the
Commitments, if any, arising from the purchase by such Purchasing Bank of all or
a portion of the Credit Exposure of such transferor Bank. Promptly after the
consummation of any transfer to a Purchasing Bank pursuant hereto, the
transferor Bank, the Administrative Agent and the Borrower shall make
appropriate arrangements so that a replacement Note (if requested) is issued to
such transferor Bank and a new Note (if requested) is issued to such Purchasing
Bank, in each case in principal amounts reflecting such transfer and, if
applicable, in exchange for the Notes issued to such transferor Bank prior to
such assignment. The parties further agree that Merrill Lynch, Pierce, Fenner &
Smith Incorporated may, without notice to the Borrower, assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Transfer Supplement delivered to it and a register
for the recordation of the names and addresses of the Banks (including the
Purchasing Banks), and the Credit Exposures of, and principal amounts (and
stated interest, Interest Periods, applicable terms (if any), and types) of the
Credit Exposures owing to, each Bank pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Banks shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Bank hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

 

60



--------------------------------------------------------------------------------

(d)    Disclosure of Information. The Borrower authorizes each Bank to disclose
to any Participant or Purchasing Bank (each, a “Transferee”), any prospective
Transferee, any direct, indirect, actual or prospective counterparty (and its
advisor) to any swap, derivative or securitization transaction related to the
obligations under this Agreement, or any credit insurance provider relating to
the Borrower and its obligations, any and all financial and other information in
such Bank’s possession concerning the Borrower which has been delivered to such
Bank by the Borrower pursuant to any Credit Document or which has been delivered
to such Bank by the Borrower in connection with such Bank’s credit evaluation of
the Borrower prior to entering into this Agreement; provided, that any other
information relating to the Borrower, HMC or any Subsidiary which was delivered
by any such Person to any Bank on a confidential basis and which is identified
as confidential may not be disclosed to any Transferee which is not an Affiliate
of the transferor Bank without the prior consent of the Borrower (which may not
be unreasonably withheld). Each Bank agrees to, and agrees to cause its
Affiliates and their respective employees, officers, directors, counsel
(including outside counsel), accountants (including independent auditors) and
any other advisors referred to in clause (i)(x) below to agree to (i) maintain
the confidentiality of all such information delivered to it by the Borrower, HMC
or any Subsidiary in accordance with its customary practices regarding such
information on substantially the terms of the confidentiality obligations
binding on such Bank under this paragraph (d), provided, that any Bank may
disclose any information in its possession (x) to any of its Affiliates or its
and their respective employees, officers, directors, counsel (including outside
counsel), accountants (including independent auditors), and any other advisors
on a need-to-know basis, (y) pursuant to any legal process or any request by any
Governmental Authority or regulatory agency having jurisdiction over such Bank
or its Affiliates, or (z) as may be required to defend against or prosecute any
claim in connection with this Agreement or any transaction hereunder, and
(ii) not deliver any such information to a Transferee, unless such Transferee
agrees, in writing to maintain such confidentiality. Notwithstanding anything to
the contrary in any Credit Document, the parties (and each employee,
representative, or other agent of the parties) may disclose to any and all
persons, without limitation of any kind, the tax treatment and any facts that
may be relevant to the tax structure of the transaction, provided, however, that
no party (and no employee, representative, or other agent thereof) shall
disclose any other information that is not relevant to understanding the tax
treatment and tax structure of the transactions contemplated by the Credit
Documents (including the identity of any party and any information that could
lead another to determine the identity of any party), or any other information
to the extent that such disclosure could result in a violation of any federal or
state securities law.

(e)    Assignments to Federal Reserve Banks or Central Banks. Notwithstanding
any other language in this Agreement, any Bank may at any time assign all or any
portion of its rights under this Agreement and its Notes to a Federal Reserve
Bank or other central bank or Governmental Authority having authority over such
Bank as collateral in accordance with Regulation A and the applicable operating
circular of such Federal Reserve Bank or other central bank or Governmental
Authority having authority over such Bank.

(f)    Assignments to SPCs. Notwithstanding any other language in this
Agreement, any Bank (a “Granting Bank”) may grant to a special purpose funding
vehicle (an “SPC”) of such Granting Bank, identified as such in writing from
time to time by the Granting Bank to the Administrative Agent and the Borrower,
the option to provide to the Borrower all or

 

61



--------------------------------------------------------------------------------

any part of any Loan that such Granting Bank would otherwise be obligated to
make to the Borrower pursuant to Section 2.1 or 2.3, provided that (i) nothing
herein shall constitute a commitment to make any Loan by any SPC and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan or fund any other obligation required to be funded by it
hereunder, the Granting Bank shall be obligated to make such Loan or fund such
obligation pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall satisfy the obligation of the Granting Bank to make Loans to the
same extent, and as if, such Loan were made by the Granting Bank. Each party
hereto hereby agrees that no SPC shall be liable for any payment under this
Agreement for which a Bank would otherwise be liable, for so long as, and to the
extent, the related Granting Bank makes such payment. In furtherance of the
foregoing, each party hereto hereby agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding senior
indebtedness of any SPC, it will not institute against or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof in connection with any obligations of any
such SPC under the Credit Documents. Each Bank designating any SPC hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such SPC during such period of forbearance. Such indemnity shall survive
the repayment of all obligations under the Credit Documents and the termination
of the Commitments. In addition, notwithstanding anything to the contrary
contained in this Section 13.5(f) any SPC may with notice to, but without the
prior written consent of, the Borrower or the Administrative Agent and without
paying any processing fee therefor, assign as collateral security all or a
portion of its right to payment of any Loan to its Granting Bank or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans. Notwithstanding any
other provision of this Agreement, the Borrower agrees that it will not use the
proceeds of any Loan made by a Bank which is funded through an SPC to be used to
purchase or carry Margin Stock if such Bank (i) notifies the Borrower that its
Loan will be funded through an SPC and (ii) requests the Borrower prior to the
Effective Date not to use the proceeds of its Loan for such purpose.
Notwithstanding any provision hereof to the contrary other than Section 6.7, (i)
no additional costs shall be incurred by or assessed to the Borrower as a result
of any Loan made by an SPC hereunder, (ii) the Borrower shall not be responsible
for any increased costs of any SPC or provider of credit or liquidity support in
connection therewith or for any dealer or other fees and (iii) no SPC, liquidity
or credit provider or other Person shall be entitled to exercise or control any
consent or voting rights of the related Granting Bank hereunder.

13.6    Survival. The obligations of the Borrower with respect to Sections 6.1,
6.5, 6.7 and 13.3 hereof shall survive the repayment of the Loans and the
termination of the Commitments.

13.7    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of a signature page to
this Agreement by telecopier or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

62



--------------------------------------------------------------------------------

13.8    Severability; Headings Descriptive. In case any provision in or
obligation under this Agreement or the Notes shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction shall not in any way be affected or impaired thereby. The
headings of the several Sections and subsections of this Agreement are inserted
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.

13.9    Domicile of Loans. Each Bank may transfer and carry its Loans at, to or
for the account of any branch office, subsidiary or Affiliate of such Bank.

13.10    Limitation of Liability. No claim may be made by the Borrower or any
other Person against any Agent or any Bank or the Affiliates, directors,
officers, employees, attorneys or agents of any of them for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by the Credit Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

13.11    Treatment of Certain Information. The Borrower (a) acknowledges that
services may be offered or provided to it (in connection with this Agreement or
otherwise) by each Bank or by one or more of their respective subsidiaries or
Affiliates and (b) acknowledges that information delivered to each Bank by the
Borrower may be provided to each such subsidiary and Affiliate.

13.12    Usury. Anything herein to the contrary notwithstanding, the obligations
of the Borrower under this Agreement and the Notes shall be subject to the
limitation that payments of interest shall not be required to the extent that
receipt thereof would be contrary to provisions of law applicable to a Bank or
SPC limiting rates of interest which may be charged or collected by such Bank.

13.13    Submission to Jurisdiction; Service of Process; Venue. Each of the
parties hereto hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City for purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each of the parties hereto hereby further irrevocably waives any claim
that any such courts lack jurisdiction over such party, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Agreement or
any Note brought in any of the aforesaid courts, that any such court lacks
jurisdiction over such party. Each of the parties hereto irrevocably consents to
the service of process in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party, at its
address for notices referred to in Section 13.2, such service to become
effective 10 days after such mailing. Each of the parties hereto hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any Note that service of process was in any way
invalid or ineffective. Nothing herein shall affect the right of the Borrower,
the Administrative Agent, the

 

63



--------------------------------------------------------------------------------

other Agents, or any Bank to serve process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against any other party
hereto in any other jurisdiction. Each of the parties hereto irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

13.14    GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.15    WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

13.16    The Patriot Act. Each Bank subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001, as amended)) (the “Act “)
hereby notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and the other Credit Parties and other information that will allow such Bank to
identify the Borrower and the other Credit Parties in accordance with the Act.

13.17    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Bank that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

64



--------------------------------------------------------------------------------

WHEREOF, the parties hereto have caused this Agreement to be duly executed as of
the day and year first above written.

 

AMERICAN HONDA FINANCE CORPORATION By:  

/s/ Paul C. Honda

Name:   Paul C. Honda Title:   Vice President and Assistant Secretary

Borrower’s Address for Notices:

20800 Madrona Avenue

Torrance, California 90503

Telephone: (310) 972-2500

Telecopier: (310) 972-2482

Attention: Treasury Manager

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Administrative Agent and as Auction Agent

By:

 

/s/ Lawrence Blat

Name:

  Lawrence Blat

Title:

 

Authorized Signatory

1221 Avenue of the Americas

New York, New York 10020-1104

Telephone: (212) 405-6621/6628

E-mail: agencydesk@us.mufg.jp

Attention:     Agency Desk

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank

By:

 

/s/ Minoru Hagio

Name:

  Minoru Hagio

Title:

 

Managing Director

with a copy to:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Investment Banking Division for the Americas

Syndication Group

1221 Avenue of the Americas

New York, New York 10020-1104

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Bank

By:  

/s/ Evelyn Crisci

Name:   Evelyn Crisci Title:   Vice President

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Bank

By:  

/s/ Michael B. Delaney

Name:   Michael B. Delaney Title:   Director

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Bank

By:  

/s/ May Huang

Name:   May Huang Title:  

Assistant Vice President

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Bank

By:  

/s/ Christopher Sked

Name:   Christopher Sked Title:   Managing Director By:  

/s/ Karim Remtoula

Name:   Karim Remtoula Title:   Vice President

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Bank

By:  

/s/ Susan Olsen

Name:   Susan Olsen Title:   Vice President

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., LOS ANGELES BRANCH,

as a Bank

By:  

/s/ Naoaki Saito

Name:   Naoaki Saito Title:   Managing Director

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Bank

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as a Bank

By:  

/s/ Nigel Elvey

Name:   Nigel Elvey Title:   Director

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Bank

By:  

/s/ Hiroyuki Suzuki

Name:   Hiroyuki Suzuki Title:   Executive Director

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Bank

By:  

/s/ Mark H. Halldorson

Name:   Mark H. Halldorson Title:   Director

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LLOYDS BANK PLC,

as a Bank

By:  

/s/ Daven Popat

Name:   Daven Popat Title:   Senior Vice President By:  

/s/ Dennis McClellan

Name:   Dennis McClellan Title:   Assistant Vice President

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE ROYAL BANK OF CANADA,

as a Bank

By:  

/s/ Edward D. Herko

Name:   Edward D. Herko Title:   Authorized Signatory

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Bank By:  

/s/ Annie Dorval

Name:   Annie Dorval Title:   Authorized Signatory

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Bank By:  

/s/ Jeff Benedix

Name:   Jeff Benedix Title:   Vice President

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Bank By:  

/s/ Christopher M Samms

Name:   Christopher M Samms Title:   Senior Vice President, #9426

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MITSUBISHI UFJ TRUST AND BANKING CORPORATION NEW YORK BRANCH,

as a Bank

By:

 

/s/ Kota Goto

Name:

  Kota Goto

Title:

  Senior Vice President

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE NORINCHUKIN BANK, NEW YORK BRANCH, as a Bank By:  

/s/ Kenichi Sugita

Name:   Kenichi Sugita Title:   General Manager

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Bank By:  

/s/ John T. Smathers

Name:   John T. Smathers Title:   First Vice President

 

 

 

 

 

 

American Honda Finance Corporation

$3,500,000,000 364 Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Committed Loan Note]

PROMISSORY NOTE

 

[aggregate of $3,500,000,000]    Dated: March 3, 2017        

FOR VALUE RECEIVED, AMERICAN HONDA FINANCE CORPORATION, a California corporation
(the “Borrower”), hereby promises to pay to the order of [name of Bank] (the
“Bank”), for the account of its respective Applicable Lending Offices provided
for by the Credit Agreement referred to below, at the Administrative Office the
principal sum of [aggregate of THREE THOUSAND FIVE HUNDRED MILLION DOLLARS] (or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Committed Loans made by the Bank to the Borrower under the Credit Agreement), in
lawful money of the United States of America and in immediately available funds,
on the last day of the Interest Period for each such Loan and to pay interest on
the unpaid principal amount of such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

The Bank is hereby authorized by the Borrower, prior to any transfer hereof, to
endorse on the schedule attached to this Note (or any continuation thereof) the
amount of, and the duration of each Interest Period for, each Committed Loan
made by the Bank to the Borrower under the Credit Agreement, the date such Loan
is made, and the amount of each payment or prepayment of principal of such Loan
received by the Bank.

This Note is one of the Notes referred to in the $3,500,000,000 364 Day Credit
Agreement (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”) dated as of March 3, 2017 among the
Borrower, the banks party thereto (including the Bank), The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent and the other Agents party
thereto, and evidences Committed Loans made by the Bank thereunder. Capitalized
terms used in this Note have the respective meanings assigned to them in the
Credit Agreement.

Upon the occurrence of an Event of Default, the principal hereof and accrued
interest hereon shall become, or may be declared to be, forthwith due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. EACH OF THE BORROWER AND THE BANK BY ITS ACCEPTANCE OF THIS
NOTE HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

 

A-1



--------------------------------------------------------------------------------

AMERICAN HONDA FINANCE CORPORATION By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

SCHEDULE TO COMMITTED LOAN NOTE

This Note evidences Committed Loans made by the Bank to the Borrower under the
Bank’s Commitment referred to above under the Credit Agreement, in the principal
amounts and having the Interest Periods (if applicable) set forth below, which
Loans were made on the dates set forth below, subject to the payment and
prepayment of principal set forth below.

 

Date Made

   Principal
Amount
of Loan      Type
of
Loan      Interest
Period      Principal
Amount
Paid or
Prepaid      Balance
Outstanding      Notation
Made By                                                        

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Money Market Note]

PROMISSORY NOTE

Dated: March 3, 2017

FOR VALUE RECEIVED, AMERICAN HONDA FINANCE CORPORATION, a California corporation
(the “Borrower”), hereby promises to pay to the order of [name of Bank] (the
“Bank”), for the account of its respective Applicable Lending Offices provided
for by the Credit Agreement referred to below, at the Administrative Office the
aggregate unpaid principal amount of the Money Market Loans made by the Bank to
the Borrower under the Credit Agreement, in lawful money of the United States of
America and in immediately available funds, on the last day of the Interest
Period for each such Loan and to pay interest on the unpaid principal amount of
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

The Bank is hereby authorized by the Borrower, prior to any transfer hereof, to
endorse on the schedule attached to this Note (or any continuation thereof) the
amount of, and the duration of each Interest Period for, each Money Market Loan
made by the Bank to the Borrower under the Credit Agreement, the date such Loan
is made, and the amount of each payment or prepayment of principal of such Loan
received by the Bank.

This Note is one of the Notes referred to in the $3,500,000,000 364 Day Credit
Agreement (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”) dated as of March 3, 2017 among the
Borrower, the banks party thereto (including the Bank), The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent and the other Agents party
thereto, and evidences Money Market Loans made by the Bank thereunder.
Capitalized terms used in this Note have the respective meanings assigned to
them in the Credit Agreement.

Upon the occurrence of an Event of Default, the principal hereof and accrued
interest hereon shall become, or may be declared to be, forthwith due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. EACH OF THE BORROWER AND THE BANK BY ITS ACCEPTANCE OF THIS
NOTE HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

 

B-1



--------------------------------------------------------------------------------

AMERICAN HONDA FINANCE CORPORATION By:  

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

SCHEDULE TO MONEY MARKET NOTE

This Note evidences Money Market Loans made by the Bank to the Borrower under
the Credit Agreement referred to above, in the principal amounts, of the types
and having the Interest Periods (if applicable) set forth below, which Loans
were made on the dates set forth below, subject to the payment and prepayment of
principal set forth below.

 

Date Made

   Principal
Amount
of Loan      Type
of
Loan      Interest
Period      Principal
Amount
Paid or
Prepaid      Balance
Outstanding      Notation
Made By                                                        

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MONEY MARKET QUOTE REQUEST

[Date]

The Bank of Tokyo-Mitsubishi UFJ, Ltd

as Administrative Agent under the Credit

Agreement referred to below

1221 Avenue of the Americas

New York, New York 10020-1104

Attention: [                    ]

Gentlemen:

The undersigned refers to the $3,500,000,000 364 Day Credit Agreement dated as
of March 3, 2017 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among American Honda Finance Corporation,
as Borrower, the banks party thereto, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent and the other Agents party thereto and hereby gives you
notice pursuant to Section 2.3 of the Credit Agreement that the undersigned
hereby requests a borrowing of Money Market Loans under the Credit Agreement,
and in that connection sets forth the terms on which such borrowing (the
“Proposed Money Market Borrowing”) is requested to be made:

 

(A)   Date of Proposed Money Market Borrowing                , 201     (B)  
Amount of Proposed Money Market Borrowing    $             (C)   Interest Rate
Basis    Money Market Absolute Rate or LIBOR plus Money Market Margin (D)  
Interest Period   

The undersigned hereby certifies that the conditions specified in Section 7.2 of
the Credit Agreement will be met on and as of the date of the Proposed Money
Market Borrowing.

 

C-1



--------------------------------------------------------------------------------

The undersigned hereby confirms that the Proposed Money Market Borrowing is to
be made available to it in accordance with Section 3.1 of the Credit Agreement.

 

Very truly yours, AMERICAN HONDA FINANCE CORPORATION By:  

 

  Name:   Title:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INVITATION FOR MONEY MARKET QUOTES

 

To:   All Banks Re:   $3,500,000,000 364 Day Credit Agreement dated as of
March 3, 2017 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among American Honda
Finance Corporation, as Borrower, the banks party thereto, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent and the other Agents party
thereto.

We have received a request from American Honda Finance Corporation (the
“Borrower”) for a borrowing of Money Market Loans in the aggregate amount of
$         for value             ,             , on the following additional
terms:

In accordance with Section 2.3 of the Credit Agreement, each Bank shall, if in
its sole discretion it elects to do so, offer to make one or more Money Market
Loans to the Borrower at a rate or rates of interest specified by such Bank, by
notifying the Auction Agent before [11:00 a.m. New York time on             ,
            , the third Business Day prior to]* [11:00 a.m. New York time on
            ,             ,]** the date of the proposed borrowing of Money
Market Loans.

The Borrower requests that the bids offer [a spread (“Money Market Margin”) over
or below LIBOR at 11:00 a.m. (London time) on             ,             ]*** [a
fixed rate (“Money Market Absolute Rate”)]****.

We ask that all rates be submitted in the format set forth as Exhibit E to the
Credit Agreement.

All bids must be submitted by facsimile to one of the following facsimile
numbers:

In accordance with Section 2.3(a) of the Credit Agreement, Banks are not
obligated to make an offer to bid but are requested to notify the Auction Agent
prior to [time and date], if they elect not to do so.

In fairness to all Banks, and due to the competitive aspect of the proposed
borrowing of Money Market Loans, compliance with the deadline for receipt of the
facsimile to the above facsimile numbers will be strictly enforced.

 

* Use in case of a borrowing of Money Market LIBOR Loans.

** Use in case of a borrowing of Money Market Absolute Rate Loans.

*** Use in case of a borrowing of Money Market LIBOR Loans.

**** Use in case of a borrowing of Money Market Absolute Rate Loans.

 

D-1



--------------------------------------------------------------------------------

If you have any questions on the above, please contact the undersigned at
                    .

 

Regards, [NAME] The Bank of Tokyo-Mitsubishi UFJ, Ltd. 1221 Avenue of the
Americas New York, New York 10020-1104

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF MONEY MARKET QUOTE

[Date]

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as Administrative Agent for the Banks referred to below

1221 Avenue of the Americas

New York, New York 10020-1104

 

Re:   $3,500,000,000 364 Day Credit Agreement dated as of March 3, 2017 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among American Honda Finance Corporation, as
Borrower, the banks party thereto, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent and the other Agents party thereto.

Dear Sirs:

The undersigned, [Name of Bank], refers to the Credit Agreement. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The undersigned hereby makes a
Money Market Quote pursuant to Section 2.3 of the Credit Agreement, in response
to the Money Market Quote Request made by the Borrower on             , 201    ,
and in that connection sets forth below the terms on which such Money Market
Quote is made:

 

(A)   Date of Proposed Money Market Loan                , 201     (B)   Amount
of Proposed Money Market Loan    $             (C)   Interest Rate Basis   
Money Market Absolute Rate or LIBOR plus Money Market Margin (D)   Interest
Period   

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this Money Market Quote in accordance with Section
2.3(f) of the Credit Agreement.

 

E-1



--------------------------------------------------------------------------------

Very truly yours, [NAME OF BANK], By:  

 

  Name:   Title:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF MONEY MARKET QUOTE ACCEPT/REJECT LETTER

[Date]

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as Administrative Agent for the Banks referred to below

1221 Avenue of the Americas

New York, New York 10020-1104

 

Re:   $3,500,000,000 364 Day Credit Agreement dated as of March 3, 2017 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among American Honda Finance Corporation, as
Borrower, the banks party thereto, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent and the other Agents party thereto.

Dear Sirs:

The undersigned, American Honda Finance Corporation (the “Borrower”), refers to
the Credit Agreement. In accordance with Section 2.3 of the Credit Agreement, we
have received a summary of bids in connection with our Money Market Quote
Request dated             , 201    , and in accordance with Section 2.3(f) of
the Credit Agreement, we hereby accept the following bids for maturity on
[date]:

 

Principal Amount     [Money Market Absolute Rate]
[LIBOR/Margin]     Bank   $                    [%]/[+/- %]       $             
   

We hereby reject the following bids:

 

Principal Amount     [Money Market Absolute Rate]
[LIBOR/Margin]     Bank   $                    [%]/[+/- %]     $               
   

 

F-1



--------------------------------------------------------------------------------

The $         should be deposited at [            ] on [date].

 

Very truly yours, AMERICAN HONDA FINANCE CORPORATION By:  

 

  Name:   Title:

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWER’S OFFICER’S CERTIFICATE

AMERICAN HONDA FINANCE CORPORATION

OFFICER’S CERTIFICATE

$3,500,000,000 364 DAY CREDIT AGREEMENT

This Officer’s Certificate (this “Certificate”), dated as of March 3, 2017, is
delivered pursuant to Sections 7.1(b) and 7.1(j) of the Credit Agreement, dated
as of March 3, 2017 (“Credit Agreement”), entered into by and among AMERICAN
HONDA FINANCE CORPORATION (the “Borrower”) each of the Banks party thereto, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent and Auction
Agent, and other Agents party thereto. Capitalized terms used in this Officer’s
Certificate and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.

The undersigned, on behalf of the Borrower, does hereby certify that to the best
of his knowledge, that:

 

1. Attached hereto as Exhibit A is a true and correct copy of resolutions
adopted by the Funding Committee of the Borrower by unanimous consent; the
resolutions set forth in such Exhibit A were duly adopted and such resolutions
are the only corporate proceedings of the Borrower now in force relating to or
affecting the matters referred to therein.

 

2. Attached hereto as Exhibit B is a true and complete copy of the Articles of
Incorporation of the Borrower and all amendments thereto as in effect on the
date hereof.

 

3. Attached hereto as Exhibit C is a true and complete copy of the Bylaws of the
Borrower in full force and effect as of the date hereof.

 

4. Each person whose name, title and signature appears below is a duly qualified
and acting officer of the Borrower authorized to sign the Credit Agreement and
other accompanying documents on the date of this Officer’s Certificate, and the
signature appearing opposite his or her name is the genuine signature of such
officer.

 

Name

  

Title

  

Signature

Hideo Moroe

   President   

 

Shinji Kubaru

   Vice President and Treasurer   

 

Paul C. Honda

   Vice President and Assistant Secretary   

 

 

G-1



--------------------------------------------------------------------------------

5. Pursuant to Section 7.1(c) of the Credit Agreement, attached hereto as
Exhibit D is a true and complete copy of the Keep Well Agreement dated 9th
September, 2005 between Honda Motor Co., Ltd. and the Borrower (the “Keep Well
Agreement”). The Keep Well Agreement has not been amended, modified or revoked
and is in full force and effect as of the date hereof. Borrower is not in the
process of amending, supplementing or otherwise modifying the Keep Well
Agreement.

 

6. Since March 31, 2016, no material adverse change in the business, operations
or financial condition of the Borrower and the Subsidiaries, taken as a whole,
or the facts and information regarding such entities as represented to date has
occurred.

IN WITNESS WHEREOF, I have hereto set my hand this 3rd day of March, 2017.

 

 

Paul C. Honda Vice President and Assistant Secretary

 

G-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of
                     between                      (“Assignor”) and
                     (the “Purchasing Bank”).

W I T N E S S E T H:

WHEREAS, the Assignor has made loans to American Honda Finance Corporation, a
California corporation (the “Borrower”), pursuant to the $3,500,000,000 364 Day
Credit Agreement, dated as of March 3, 2017 (as the same may be amended,
supplemented, amended and restated or otherwise modified through the date
hereof, the “Credit Agreement”), among American Honda Finance Corporation, as
Borrower, the banks party thereto, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent and the other Agents party thereto. All capitalized terms
used and not otherwise defined herein shall have the respective meaning
specified in the Credit Agreement; and

WHEREAS, the Purchasing Bank desires to purchase and assume from Assignor, and
the Assignor desires to sell and assign to Purchasing Bank, certain rights,
title, interest and obligations under the Credit Agreement;

NOW, THEREFORE, IT IS AGREED:

i. The Assignor hereby sells and assigns to the Purchasing Bank, and the
Purchasing Bank hereby purchases and assumes from the Assignor, a     % interest
in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the Effective Date (as defined below) including, without
limitation, such percentage interest of the Assignor as in effect on the
Effective Date [in any Committed Loan owing to the Assignor, any Committed Loan
Note held by the Assignor, any Commitment of the Assignor and any other interest
of the Assignor under the Credit Agreement other than Money Market Loans and
Money Market Notes].

ii. The Assignor (i) represents and warrants that as of the date hereof the
aggregate outstanding principal amount of the Committed Loans owing to it
(without giving effect to assignments thereof which have not yet become
effective) is $        ; (ii) represents and warrants that it is the legal and
beneficial owner of the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim; (iii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; and (iv) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

iii. The Purchasing Bank confirms that it has received a copy of the Credit
Agreement, together with such financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Transfer

 

I-1



--------------------------------------------------------------------------------

Supplement and to become a party to the Credit Agreement; agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own appraisal of and investigation
into the business, operations, property, prospects, financial and other
conditions and creditworthiness of the Borrower and will make its own credit
analysis, appraisals, and decisions in taking or not taking action under the
Credit Agreement; appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; agrees that it will be
bound by and perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Bank; [and] specifies as its address for notices and Lending Offices, the
offices set forth beneath its name on the signature pages hereof [and attaches
the Internal Revenue Service Form W-8 BEN or W-8 ECI].*

iv. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which (a) it shall have been executed and delivered by the parties
hereto, (b) if the Purchasing Bank is a Person other than a Bank or an Affiliate
of the Assignor, the consent of the Administrative Agent shall have been
obtained and, if no Default exists, the consent of the Borrower shall have been
obtained, (c) copies hereof shall have been delivered to the Administrative
Agent and the Borrower, (d) the Purchasing Bank shall have paid to the Assignor
the agreed purchase price and (e) the Assignor or Purchasing Bank shall have
paid an assignment fee to the Administrative Agent in the amount of $3,500.

v. On and after the Effective Date, (i) the Purchasing Bank shall be a party to
the Credit Agreement and, to the extent provided in this Transfer Supplement,
have the rights and obligations of a Bank thereunder and be entitled to the
benefits and rights of the Banks thereunder and (ii) the Assignor shall, to the
extent provided in this Transfer Supplement, relinquish its rights and be
released from its obligations under the Credit Agreement.

vi. From and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement and the Committed Loan Notes in respect of
the interest assigned hereby (including; without limitation, all payments of
principal, fees and interest with respect thereto and any amounts accrued but
not paid prior to such date) to the Purchasing Bank. [It is understood that all
fees accrued to the Effective Date are for the account of the Assignor and such
fees accruing from and including the Effective Date are for the account of the
Purchasing Bank].

 

* If the Purchasing Bank is organized under the laws of a jurisdiction outside
the United States.

 

I-2



--------------------------------------------------------------------------------

The Assignor and Purchasing Bank shall make all appropriate adjustments in
payments under the Credit Agreement and the Committed Loan Notes for periods
prior to the Effective Date directly between themselves.

vii. Attached hereto is the Committed Loan Note referred to in Section 2.6 of
the Credit Agreement. Each of the undersigned hereby requests that the
Administrative Agent exchange such Note for new Notes of the Borrower (the
“Replacement Notes”) as follows:

(a) a Committed Loan Note dated the Effective Date in the principal amount of
$        , payable to the order of the Assignor; and

(b) a Committed Loan Note dated the Effective Date in the principal amount of
$         payable to the order of the Purchasing Bank.

viii. This Transfer Supplement may be executed in any number of counterparts
which, when taken together, shall be deemed to constitute one and the same
instrument.

ix. The Purchasing Bank hereby agrees that the [Commitment Termination Date]
[Term Loan Maturity Date] shall be                     .

 

I-3



--------------------------------------------------------------------------------

x. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

[NAME OF ASSIGNOR]

By:  

 

Name   Title:  

 

[Purchasing Bank’s Address]     [NAME OF PURCHASING BANK]

[Lending Offices]            By:  

 

     Name        Title:  

Consented to this      day of             , 201    .      

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,* as Administrative Agent

By:  

 

Name   Title:  

Consented to this      day of             , 201    .      

 

AMERICAN HONDA FINANCE CORPORATION**

By:  

 

Name   Title:  

 

* If Purchasing Bank is not a Bank or an Affiliate of a Bank

** If Purchasing Bank is not a Bank or an Affiliate of a Bank and no Event of
Default exists.

 

I-4



--------------------------------------------------------------------------------

SCHEDULE I

TO CREDIT AGREEMENT

Commitments

 

Bank

   Commitment  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 337,500,000.00  

JPMorgan Chase Bank, N.A.

   $ 337,500,000.00  

Bank of America, N.A.

   $ 325,000,000.00  

Barclays Bank PLC

   $ 325,000,000.00  

BNP Paribas

   $ 325,000,000.00  

Citibank, N.A.

   $ 325,000,000.00  

Mizuho Bank, Ltd., Los Angeles Branch

   $ 215,000,000.00  

Deutsche Bank AG New York Branch

   $ 210,000,000.00  

Société Générale

   $ 210,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 210,000,000.00  

Wells Fargo Bank, National Association

   $ 150,000,000.00  

Lloyds Bank plc

   $ 82,500,000.00  

Royal Bank of Canada

   $ 82,500,000.00  

The Toronto Dominion Bank, New York Branch

   $ 82,500,000.00  

U.S. Bank National Association

   $ 82,500,000.00  

HSBC Bank USA, N.A.

   $ 50,000,000.00  

Mitsubishi UFJ Trust and Banking Corporation New York Branch

   $ 50,000,000.00  

The Norinchukin Bank, New York Branch

   $ 50,000,000.00  

The Bank of New York Mellon

   $ 50,000,000.00  

Total:

   $ 3,500,000,000.00  